UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 04524) Exact name of registrant as specified in charter: Putnam Global Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2009 Date of reporting period: November 1, 2008  April 30, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Since 1937, when George Putnam created a prudent mix of stocks and bonds in a single, professionally managed portfolio, we have championed the wisdom of the balanced approach. Today, we offer a world of equity, fixed-income, multi-asset, and absolute-return portfolios so investors can pursue a range of financial goals. Our seasoned portfolio managers seek superior results over time, backed by original, fundamental research on a global scale. We believe in service excellence, in the value of experienced financial advice, and in putting clients first in everything we do. In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. Putnam Global Income Trust Semiannual Report 4 | 30 | 09 Message from the Trustees 2 About the fund 4 Performance snapshot 6 Interview with your funds Portfolio Manager 7 Performance in depth 12 Expenses 14 Portfolio turnover 16 Your funds management 17 Terms and definitions 19 Trustee approval of management contract 20 Other information for shareholders 25 Financial statements 26 Message from the Trustees Dear Fellow Shareholder: Since the fourth quarter of 2007, investors have endured one of the most difficult downturns in decades, but there now seem to be early signs that the storm clouds may be starting to clear in the stock market. Although this downturn is far from over and we remain cautious, we are encouraged by a number of developments. Before its climb was interrupted by profit taking in early May, the stock market experienced a two-month run-up from its March lows. Although many analysts agree that the stock market is in the process of bottoming out, they are careful to note that the market is fairly valued today and that it will require positive corporate earnings growth to continue its climb. The outlook for the fixed-income market is less clear. Hundreds of billions of dollars in economic stimulus spending have increased the U.S. deficit, which may weaken demand for Treasuries. Corporate and municipal debt may fare slightly better. Under President and CEO Robert L. Reynolds, Putnam Investments has instituted several changes in order to position Putnam mutual funds for a market recovery. In April, Walter C. Donovan, a 25-year investment industry veteran, joined Putnam as Chief Investment Officer. Mr. Donovan will lead a reinvigorated investment organization strengthened by the arrival during the past few months of several well-regarded senior portfolio managers, research analysts, and equity traders. We also are pleased to announce that Ravi Akhoury has been elected to the Board of Trustees of the Putnam Funds and W. Thomas Stephens has rejoined the Board. From 1992 to 2007, Mr. Akhoury was Chairman and CEO of MacKay Shields, a multi-product investment management firm with over $40 billion in assets under management. He serves as advisor to New York Life Insurance Company, and previously was a member of its Executive Management Committee. 2 Mr. Stephens retired in December 2008 as Chairman and Chief Executive Officer of Boise Cascade, L.L.C., a paper, forest products, and timberland assets company. He is a Director of TransCanada Pipelines, Ltd., an energy infrastructure company. From 1997 to 2008, Mr. Stephens served on the Board of Trustees of the Putnam Funds. Until 2004, he also was a Director of Xcel Energy Incorporated, Qwest Communications, and Norske Canada, Inc. We would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Investing for income from global sources For investors with an appetite for income, it makes sense to look far and wide for income sources. Putnam Global Income Trust searches the world for income-generating securities. This fund was launched in 1987, when the best international income opportunities involved taking advantage of differences in bond yields and fluctuations in currency exchange rates across international markets. However, at the time, only a handful of the worlds markets allowed foreign investors to participate fully. Since then, income opportunities have changed. Regulatory reforms opened many markets to outside investors. A convergence of interest rates to lower levels limited the effectiveness of traditional strategies. New approaches focused on opportunities in recently opened markets and budding sectors as a broader variety of bonds and specially structured debt securities developed. Putnam Global Income Trust has kept pace with these evolving opportunities. Today, the portfolio continues to hold bonds issued by foreign governments in an effort to benefit from foreign currency exposure, but it invests a greater share of assets in securities backed by mortgage and consumer debt. The advantage of this variety of holdings is that the sources of return are, to some extent, independent and unrelated, rather than dependent on a single factor, like interest-rate trends, that can negatively affect the fund. The funds managers work with Putnams fixed-income group and possess a range of specialized research skills. Putnam analysts sift through thousands of securities, supporting the managers as they construct a portfolio seeking high current income. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Mutual funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Mutual funds that invest in government securities are not guaranteed. The fund invests in fewer issuers and involves more risk than a fund that invests more broadly. Key drivers of returns in global bond markets U.S. investment-grade bonds Most government, mortgage-backed, and asset-backed securities are investment-grade bonds. The performance of investment-grade bonds is influenced primarily by changes in interest rates. Generally, bond prices rise when interest rates fall, and prices fall when rates rise. The fluctuations are caused by investor expectations about future inflation and the pace of economic growth. International bonds Bonds issued outside the United States, including sovereign debt of foreign governments, are affected by inflation and economic conditions in the countries where the bonds are issued. Also, changes in currency exchange rates affect the performance of international bonds. Allocations and holdings in each country will vary over time. For more information on current fund holdings, see pages 2767. All data as of 4/30/09. This illustration shows the funds six largest country weightings, which together represent 94.26% of the funds portfolio value. The balance of the funds portfolio is invested in 12 other countries. Data excludes exposure to some countries achieved through various derivative investments and collateral received on certain derivative instruments. Weightings will vary over time. Finding income opportunities in a variety of world markets The funds management team identifies bonds in the United States and international markets that offer the potential for high current income. The fund favors currencies considered to offer relative strength. 4 5 Performance snapshot Average annual total return (%) comparison as of 4/30/09 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 7 and 1214 for additional performance information. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. Due to market volatility, current performance may be higher or lower than performance shown. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit putnam.com. * The funds benchmark was not in existence at the time of the funds inception. The Barclays Capital Global Aggregate Bond Index commenced 12/31/89.  Returns for the six-month period are not annualized, but cumulative. 6 Interview with your funds Portfolio Manager D. William Kohli Bill, how did Putnam Global Income Trust perform during its most recent semiannual period? The fund posted a positive return during a tumultuous time for the credit markets, though it slightly underperformed its benchmark (which is more highly concentrated in government securities) and its Lipper peers. There were two starkly contrasting periods for the credit markets during recent months. At the peak of the financial crisis last October and November, even issues with very secure cash flows found few buyers. Interest-rate spreads, or differences in yield between credit instruments and Treasuries, widened dramatically, as prices of many credit instruments plummeted. In an almost desperate flight to perceived quality during the height of the credit crisis, investors fled credit instruments for the perceived safe haven of Treasuries. However, the credit markets began to stabilize last December and performed much more positively during the first four months of 2009. Specifically, for the six-month period, the fund gained 4.89% at net asset value, versus a return of 6.68% for the Barclays Capital Global Aggregate Bond Index and a 5.79% return for the funds peer group, Lipper Global Income Funds. How did the period begin in terms of major events affecting the credit markets, and how did it evolve? Over the past 18 months, we witnessed the dramatic unfolding of a significant deleveraging process in the United States  Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the six months ended 4/30/09. See page 6 and pages 1214 for additional fund performance information. Index descriptions can be found on page 19. 7 as well as worldwide  on a scale that was unprecedented. Following Lehman Brothers bankruptcy declaration, breakup, and liquidation last September, credit market prices declined sharply during the fall of 2008. Leading up to that point, we had seen a surge in home foreclosures, severe problems for the securitized loan markets, the collapse of Bear Stearns, and instances where the money markets virtually froze and short-term Treasury yields turned negative because of unprecedented Treasury security demand. In November, another significant drop in commercial and residential property values was reported, and panic selling of credit instruments by individuals and institutions, including large hedge funds, ensued. Yields of credit instruments compared with Treasuries spiked to spread levels that had never been seen before. The dramatic reduction of access to credit for individuals and businesses drove the United States and all major European countries into the worst economic downturn since the Great Depression. The Fed [U.S. Federal Reserve] and several other central banks around the world responded with a series of short-term interest-rate cuts designed to stimulate economic activity, and the Fed and U.S. Treasury introduced a number of new lending facilities designed to spur renewed credit flows and lending among  and by large financial institutions. In early February, Congress approved an $800 billion stimulus package designed to buoy the economy with new spending, and in March, Treasury Secretary Timothy Geithner announced a public/private partnership to buy up so-called toxic mortgage assets from banks as another way to restore credit flows. The governments series of stress tests on major banks this spring was helpful in providing a kind of third-party endorsement concerning these banks relative stability, spurring improved liquidity within the credit markets. Credit quality overview Credit qualities shown as a percentage of portfolio value as of 4/30/09. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. 8 Bill, how did the portfolio managers invest the fund through this period? First of all, we continued our strategy of focusing on high-quality credit instruments that we believe carry minimal fundamental credit risk. Though the performance of most credit instruments was highly correlated at the low point for the bond market last fall [as many investors fled to Treasuries], we believe that our focus on high credit quality will reward investors over time. Beginning in late 2007, we began to find compelling opportunities among what we perceived to be severely undervalued securities in commercial mortgage-backed securities [CMBSs] and collateralized mortgage obligations [CMOs], particularly interest-only securities [IOs] and inverse floating rate notes markets. We purchased large amounts of these securities at various points over the last 15 months. Two factors helped the fund bounce back somewhat from the tremendous market downdraft last fall. First, the funds investments in IOs and inverse floating rate securities benefited from the slow rate of prepayments that the mortgage market is currently experiencing. Both types of securities are producing substantial cash flows even in this difficult economic environment, and these two types of holdings strongly benefited performance from December through February when the credit markets stabilized. Second, during the latter part of the period the fund profited from our prior decision to position the portfolio for yield-curve steepening. This strategy was based on our view that the yield curve would continue to steepen [with longer-term yields rising], as we predicted that central banks would keep short-term rates low and concerns would continue to grow over government budget deficits and longer-term inflation. Did you incorporate any additional changes in strategy during the time frame? Yes. With the intent of decreasing the funds price volatility, we have been reducing the Comparison of top country weightings This chart shows how the funds top weightings have changed over the past six months. Data excludes exposure to some countries achieved through various derivative instruments and collateral received on certain derivative instruments. Weightings are shown as a percentage of portfolio value. Holdings will vary over time. 9 overall level of commercial mortgage assets in the fund, and shifting to short-duration commercial mortgages and residential mortgages. Within the residential mortgage area, we have emphasized hybrid ARMs [combining features of both fixed-rate and adjustable-rate mortgages] and Alt-A mortgages [considered more risky than prime mortgages, but higher quality than subprime] at what we feel are very depressed prices. We believe both types of residential mortgages were unfairly punished by the market during the most intense periods of market illiquidity over the past 18 months. Bill, what is your outlook for the economy, the credit markets, and the fund over the next several months? We have seen a gradual shift in attitude among market participants in the first four months of 2009, and though the economy could deteriorate further, we are also preparing for the possibility that the fundamental improvements weve witnessed  along with the enhanced market liquidity that we are seeing  could build on one another to markedly improve the state of the economy and financial markets. However, because it is impossible to predict even the short-term economic future, we are focusing on cash flows. That is, we are looking to invest in bonds that will produce steady return even if the U.S. economy turns down again or recovers much more slowly than many are hoping. We are also emphasizing short duration and high quality. Although we expect market volatility to persist, we think that the level of value in the bond market is very high. For the first time in more than 15 years, double-digit yields are available from fixed-income instruments during a period when inflation is still very low. To us, the potential returns from a select mix of credit instruments are extremely attractive. Thanks Bill, for sharing your insights with us. IN THE NEWS The Obama administration estimates a record $1.84 trillion budget deficit for 2009. The combination of higher government debt and stimulus spending has cooled investors attitudes toward Treasury bonds, whose prices have fallen more than 20% since the start of 2009, despite their safe-haven status. Historically, Treasury bonds have been among the investments most vulnerable to fears of rising inflation, which can result from increased government spending. Massive government stimulus often leads to higher prices for consumer goods because the Federal Reserve, in effect, prints more money to pay for the additional spending. This, in turn, can diminish the purchasing power of the dollar. Higher interest rates will push down Treasury prices because when interest rates rise, bond prices fall, and vice versa. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. 10 Of special interest We are pleased to report that effective March 2009, your funds monthly dividend was increased from $0.058 to $0.062 per share, an increase of 6.90%. This dividend increase was possible due to an increase in interest income driven primarily by increased exposure to the securitized bond markets. 11 Your funds performance This section shows your funds performance, price, and distribution information for periods ended April 30, 2009, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section of putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/09 Class A Class B Class C Class M Class R Class Y (inception dates) (6/1/87) (2/1/94) (7/26/99) (3/17/95) (12/1/03) (10/4/05) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 6.34% 6.15% 5.52% 5.52% 5.55% 5.55% 6.04% 5.88% 6.08% 6.39% 10 years 42.49 36.80 32.27 32.27 32.28 32.28 39.05 34.58 39.03 43.75 Annual average 3.60 3.18 2.84 2.84 2.84 2.84 3.35 3.01 3.35 3.70 5 years 10.25 5.81 6.18 4.44 6.26 6.26 8.87 5.31 9.01 11.22 Annual average 1.97 1.14 1.21 0.87 1.22 1.22 1.71 1.04 1.74 2.15 3 years 2.54 1.54 0.24 2.40 0.27 0.27 1.72 1.56 1.71 3.22 Annual average 0.84 0.52 0.08 0.81 0.09 0.09 0.57 0.52 0.57 1.06 1 year 12.38 15.90 13.09 17.19 13.00 13.82 12.60 15.44 12.60 12.22 6 months 4.89 0.66 4.41 0.59 4.49 3.49 4.70 1.29 4.76 4.91 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 4.00% and 3.25% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. Due to market volatility, current performance may be higher or lower than performance shown. A 1% short-term trading fee may be applied to shares exchanged or sold within 90 days of purchase. 12 Comparative index returns For periods ended 4/30/09 Barclays Capital Global Aggregate Lipper Global Income Funds Bond Index category average* Annual average (life of fund)  6.98% 10 years 67.97% 59.70 Annual average 5.32 4.68 5 years 26.82 18.04 Annual average 4.87 3.27 3 years 17.32 5.72 Annual average 5.47 1.71 1 year 2.20 7.01 6 months 6.68 5.79 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/09, there were 137, 127, 96, 87, 52, and 3 funds, respectively, in this Lipper category.  The funds benchmark was not in existence at the time of the funds inception. The Barclays Capital Global Aggregate Bond Index commenced 12/31/89. Fund price and distribution information For the six-month period ended 4/30/09 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.356 $0.318 $0.317 $0.344 $0.343 $0.368 Capital gains       Total $0.356 $0.318 $0.317 $0.344 $0.343 $0.368 Share value NAV POP NAV NAV NAV POP NAV NAV 10/31/08 $10.47 $10.91 $10.44 $10.44 $10.40 $10.75 $10.46 $10.48 4/30/09 10.60 11.04 10.56 10.57 10.52 10.87 10.59 10.60 Current yield (end of period) NAV POP NAV NAV NAV POP NAV NAV Current dividend rate 1 7.02% 6.74% 6.25% 6.36% 6.84% 6.62% 6.80% 7.25% Current 30-day SEC yield (with expense limitation) N/A 6.86 6.41 6.42 N/A 6.68 6.91 7.40 Current 30-day SEC yield 3 (without expense limitation) N/A 6.48 6.01 6.01 N/A 6.30 6.51 7.00 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 2 For a portion of the period, this fund may have limited expenses, without which yields would have been lower. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 13 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/09 (inception Class A Class B Class C Class M Class R Class Y dates) (6/1/87) (2/1/94) (7/26/99) (3/17/95) (12/1/03) (10/4/05) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 6.15% 5.95% 5.32% 5.32% 5.35% 5.35% 5.84% 5.68% 5.88% 6.19% 10 years 37.09 31.60 27.22 27.22 27.21 27.21 33.72 29.41 33.76 38.27 Annual average 3.20 2.78 2.44 2.44 2.44 2.44 2.95 2.61 2.95 3.29 5 years 1.58 2.51 2.20 3.81 2.14 2.14 0.25 2.99 0.33 2.45 Annual average 0.31 0.51 0.44 0.77 0.43 0.43 0.05 0.61 0.07 0.49 3 years 0.01 4.03 2.24 4.81 2.22 2.22 0.81 4.06 0.80 0.67 Annual average 0.00 1.36 0.75 1.63 0.75 0.75 0.27 1.37 0.27 0.22 1 year 17.17 20.51 17.80 21.69 17.78 18.56 17.42 20.12 17.33 16.95 6 months 7.77 11.48 8.22 12.67 8.15 9.04 7.93 10.91 7.89 7.74 Funds annual operating expenses For the fiscal year ended 10/31/08 Class A Class B Class C Class M Class R Class Y Net expenses* 1.16% 1.91% 1.91% 1.41% 1.41% 0.91% Total annual fund operating expenses 1.48 2.23 2.23 1.73 1.73 1.23 * Reflects Putnam Managements decision to contractually limit expenses through 10/31/09. Expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown in the next section and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. 14 Review your funds expenses The following table shows the expenses you would have paid on a $1,000 investment in Putnam Global Income Trust from November 1, 2008, to April 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.64 $9.43 $9.43 $6.90 $6.90 $4.37 Ending value (after expenses) $1,048.90 $1,044.10 $1,044.90 $1,047.00 $1,047.60 $1,049.10 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/09. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2009, use the following calculation method. To find the value of your investment on November 1, 2008, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.56 $9.30 $9.30 $6.80 $6.80 $4.31 Ending value (after expenses) $1,019.29 $1,015.57 $1,015.57 $1,018.05 $1,018.05 $1,020.53 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/09. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 15 Compare expenses using industry averages You can also compare your funds expenses with the average of its peer group, as defined by Lipper, an independent fund-rating agency that ranks funds relative to others that Lipper considers to have similar investment styles or objectives. The expense ratio for each share class shown indicates how much of your funds average net assets have been used to pay ongoing expenses during the period. Class A Class B Class C Class M Class R Class Y Your funds annualized expense ratio 1.11% 1.86% 1.86% 1.36% 1.36% 0.86% Average annualized expense ratio for Lipper peer group* 1.12% 1.87% 1.87% 1.37% 1.37% 0.87% * Putnam keeps fund expenses below the Lipper peer group average expense ratio by limiting our fund expenses if they exceed the Lipper average. The Lipper average is a simple average of front-end load funds in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage/service arrangements that may reduce fund expenses. To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect 12b-1 fees. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times; the funds expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal year-end data available for the peer group funds as of 3/31/09. Your funds portfolio turnover Putnam funds are actively managed by experts who buy and sell securities based on intensive analysis of companies, industries, economies, and markets. Portfolio turnover is a measure of how often a funds managers buy and sell securities for your fund. A portfolio turnover of 100%, for example, means that the managers sold and replaced securities valued at 100% of a funds average portfolio value within a given period. Funds with high turnover may be more likely to generate capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transaction costs, which may detract from performance. Funds that invest in bonds or other fixed-income instruments may have higher turnover than funds that invest only in stocks. Short-term bond funds tend to have higher turnover than longer-term bond funds, because shorter-term bonds will mature or be sold more frequently than longer-term bonds. You can use the following table to compare your funds turnover with the average turnover for funds in its Lipper category. 16 Turnover comparisons Percentage of holdings that change every year 2008 2007 2006 2005 2004 Putnam Global Income Trust 182% 103% 98% 198% 162% Lipper Global Income Funds category average 192% 156% 159% 158% 194% Turnover data for the fund is calculated based on the funds fiscal-year period, which ends on October 31. Turnover data for the funds Lipper category is calculated based on the average of the turnover of each fund in the category for its fiscal year ended during the indicated year. Fiscal years vary across funds in the Lipper category, which may limit the comparability of the funds portfolio turnover rate to the Lipper average. Comparative data for 2008 is based on information available as of 12/31/08. Your funds management In addition to D. William Kohli, your funds Portfolio Managers are Michael Atkin, Rob Bloemker, Michael Salm, and Raman Srivastava. Portfolio management fund ownership The following table shows how much the funds current Portfolio Managers have invested in the fund and in all Putnam mutual funds (in dollar ranges). Information shown is as of April 30, 2009, and April 30, 2008. Trustee and Putnam employee fund ownership As of April 30, 2009, all of the Trustees of the Putnam funds owned fund shares. The following table shows the approximate value of investments in the fund and all Putnam funds as of that date by the Trustees and Putnam employees. These amounts include investments by the Trustees and employees immediate family members and investments through retirement and deferred compensation plans. Assets in the fund Total assets in all Putnam funds Trustees $96,000 $32,000,000 Putnam employees $3,129,000 $339,000,000 17 Other Putnam funds managed by the Portfolio Managers D. William Kohli is also a Portfolio Manager of Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Diversified Income Trust, Putnam Master Intermediate Income Trust, and Putnam Premier Income Trust. Michael Atkin is also a Portfolio Manager of Putnam Diversified Income Trust, Putnam Master Intermediate Income Trust, and Putnam Premier Income Trust. Rob Bloemker is also a Portfolio Manager of Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam American Government Income Fund, Putnam Diversified Income Trust, Putnam Income Fund, Putnam Master Intermediate Income Trust, Putnam Premier Income Trust, and Putnam U.S. Government Income Trust. Michael Salm is also a Portfolio Manager of Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam American Government Income Fund, Putnam Income Fund, and Putnam U.S. Government Income Trust. Raman Srivastava is also a Portfolio Manager of Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Income Fund, and The George Putnam Fund of Boston. D. William Kohli, Michael Atkin, Rob Bloemker, Michael Salm, and Raman Srivastava may also manage other accounts and variable trust funds advised by Putnam Management or an affiliate. 18 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays Capital Global Aggregate Bond Index is an unmanaged index of global investment-grade fixed-income securities. Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 19 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management) and the sub-management contract, in respect of your fund, between Putnam Managements affiliate, Putnam Investments Limited (PIL), and Putnam Management. In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management and sub-management contracts, effective July 1, 2008. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular feecategories. In reviewing fees and expenses, the Trustees 20 generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of your fund voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 4th percentile in management fees and in the 52nd percentile in total expenses (less any applicable 12b-1 fees) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). (Because the funds custom peer group is smaller than the funds broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will be applied to your fund. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of the fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset 21 thresholds. Conversely, if the fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale at current asset levels. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper Global Income Funds) for the one-year, three-year and five-year periods ended December 31, 2007 (the first percentile being the best-performing funds and the 100th percentile being the worst-performing funds): 22 One-year period 38th Three-year period 67th Five-year period 42nd (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report.) Over the one-year, three-year and five-year periods ended December 31, 2007, there were 110, 92, and 84 funds, respectively, in your funds Lipper peer group.* Past performance is no guarantee of future returns. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam * The percentile rankings for your funds class A share annualized total return performance in the Lipper Global Income Funds category for the one-year, five-year, and ten-year periods ended March 31, 2009, were 87%, 83%, and 78%, respectively. Over the one-year, five-year, and ten-year periods ended March 31, 2009, your fund ranked 106th out of 121, 73rd out of 88, and 42nd out of 53 funds, respectively. Note that this more recent information was not available when the Trustees approved the continuance of your funds management contract. 23 Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. 24 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008, are available in the Individual Investors section of putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. 25 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and noninvestment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlight table also includes the current reporting period. 26 The funds portfolio 4/30/09 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (58.2%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.4%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from August 20, 2037 to October 20, 2037 $460,737 $485,629 485,629 U.S. Government Agency Mortgage Obligations (57.8%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, with due dates from July 1, 2021 to September 1, 2021 107,261 112,863 5 1/2s, June 1, 2035 115,674 120,834 5 1/2s, April 1, 2020 119,183 124,709 Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from March 1, 2033 to April 1, 2035 353,621 383,485 6 1/2s, with due dates from September 1, 2036 to November 1, 2037 385,608 409,137 6 1/2s, TBA, May 1, 2039 2,000,000 2,118,438 6s, July 1, 2037 41,477 43,431 6s, with due dates from May 1, 2021 to October 1 , 2021 296,443 312,157 5 1/2s, with due dates from February 1, 2018 to March 1, 2021 289,993 303,734 5s, July 1, 2035 i 1,221,827 1,262,110 5s, May 1, 2037 2,999,998 3,089,530 5s, with due dates from May 1, 2020 to March 1, 2021 43,658 45,484 5s, TBA, June 1, 2039 8,000,000 8,205,938 5s, TBA, May 1, 2039 46,000,000 47,311,718 4 1/2s, TBA, May 1, 2039 1,000,000 1,017,500 4s, with due dates from May 1, 2019 to September 1, 2020 557,460 570,294 65,431,362 Total U.S. government and agency mortgage obligations (cost $65,682,457) $65,916,991 U.S. TREASURY OBLIGATIONS (0.7%)* Principal amount Value U.S. Treasury Bonds 6 1/4s, May 15, 2030 $646,000 $840,910 Total U.S. treasury obligations (cost $749,275) $840,910 MORTGAGE-BACKED SECURITIES (39.3%)* Principal amount Value Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.631s, 2029 $98,832 $109,166 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.837s, 2049 90,000 64,665 Ser. 07-2, Class A2, 5.634s, 2049 1,146,000 973,985 Ser. 06-4, Class A2, 5.522s, 2046 748,000 686,596 Ser. 04-3, Class A5, 5.498s, 2039 160,000 146,130 Ser. 06-5, Class A2, 5.317s, 2047 858,000 757,160 Ser. 05-6, Class A2, 5.165s, 2047 214,000 194,784 Ser. 07-5, Class XW, Interest only (IO), 0.606s, 2051 5,688,920 85,334 27 MORTGAGE-BACKED SECURITIES (39.3%)* cont. Principal amount Value Banc of America Commercial Mortgage, Inc. 144A Ser. 01-PB1, Class K, 6.15s, 2035 $100,000 $67,484 Ser. 04-4, Class XC, IO, 0.29s, 2042 2,602,009 27,659 Ser. 06-4, Class XC, IO, 0.122s, 2046 3,846,311 23,918 Ser. 06-5, Class XC, IO, 0.117s, 2016 1,905,035 11,419 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.935s, 2036 387,583 193,792 Banc of America Mortgage Securities Ser. 05-E, Class 2, IO, 0.3s, 2035 2,068,744 5,818 Banc of America Structured Security Trust 144A Ser. 02-X1, Class A3, 5.436s, 2033 53,712 53,562 Bayview Commercial Asset Trust 144A Ser. 07-1, Class S, IO, 2.477s, 2037 1,265,177 75,405 Ser. 07-CD1A, IO, 2.14s, 2021 CAD 12,492,599 523,755 Ser. 06-CD1A, IO, 1.68s, 2023 CAD 9,293,330 389,625 Ser. 07-5A, IO, 1.55s, 2037 $724,110 52,788 FRB Ser. 06-CD1A, Class A1, 0.707s, 2023 F CAD 1,821,814 1,252,325 Bear Stearns Alternate Trust FRB Ser. 06-5, Class 2A2, 6 1/4s, 2036 $472,150 211,165 FRB Ser. 06-6, Class 2A1, 5.878s, 2036 245,094 118,508 FRB Ser. 05-7, Class 23A1, 5.645s, 2035 257,045 120,027 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.449s, 2032 100,000 56,716 Ser. 07-PW17, Class A3, 5.736s, 2050 1,047,000 759,180 Ser. 05-PWR9, Class A2, 4.735s, 2042 143,000 135,634 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.882s, 2038 F 1,183,407 31,287 Ser. 06-PW14, Class X1, IO, 0.136s, 2038 F 1,274,211 12,247 Ser. 07-PW18, Class X1, IO, 0.095s, 2050 3,216,277 17,388 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030 362,000 314,207 Ser. 98-1, Class H, 6.34s, 2030 203,000 73,937 Citigroup Commercial Mortgage Trust Ser. 08-C7, Class A3, 6.299s, 2014 370,000 250,460 Ser. 08-C7, Class A2A, 6.034s, 2049 200,000 161,392 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.1s, 2049 6,884,569 48,880 Citigroup Mortgage Loan Trust, Inc. IFB Ser. 07-6, Class 2A5, IO, 6.213s, 2037 255,951 23,852 FRB Ser. 06-AR5, Class 2A5A, 6.192s, 2036 306,077 169,876 FRB Ser. 05-10, Class 1A5A, 5.83s, 2035 101,085 55,597 FRB Ser. 06-AR7, Class 2A2A, 5.64s, 2036 369,079 155,013 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XC, IO, 0.089s, 2049 7,989,726 33,557 Ser. 07-CD5, Class XS, IO, 0.077s, 2044 1,711,020 6,059 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 157,000 129,809 Commercial Mortgage Loan Trust Ser. 08-LS1, Class A4B, 6.22s, 2017 199,000 142,936 28 MORTGAGE-BACKED SECURITIES (39.3%)* cont. Principal amount Value Countrywide Alternative Loan Trust IFB Ser. 04-2CB, Class 1A5, IO, 7.163s, 2034 $243,685 $13,963 Ser. 06-45T1, Class 2A2, 6s, 2037 470,255 247,031 Ser. 06-J8, Class A4, 6s, 2037 292,962 153,897 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 151,004 97,863 Ser. 05-24, Class 1AX, IO, zero %, 2035 1,195,763 14,760 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.674s, 2035 620,479 316,445 FRB Ser. 06-HYB1, Class 1A1, 5.318s, 2036 76,625 35,078 FRB Ser. 05-HYB4, Class 2A1, 4.893s, 2035 729,532 393,947 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 6.004s, 2039 328,000 276,704 Ser. 07-3, Class 1A1A, 5.837s, 2037 170,214 86,809 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.279s, 2049 10,861,457 54,307 Ser. 06-C4, Class AX, IO, 0.134s, 2039 5,882,977 41,646 CS First Boston Mortgage Securities Corp. Ser. 97-C2, Class F, 7.46s, 2035 119,000 99,963 Ser. 04-C2, Class A2, 5.416s, 2036 180,000 157,006 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C2, Class F, 6 3/4s, 2030 362,000 256,403 Ser. 02-CP5, Class M, 5 1/4s, 2035 81,000 4,025 Ser. 04-C4, Class AX, IO, 0.572s, 2039 1,001,934 15,005 Ser. 03-C3, Class AX, IO, 0.554s, 2038 1,344,620 53,566 Ser. 03-CK2, Class AX, IO, 0.38s, 2036 2,121,299 44,335 CWCapital Cobalt Ser. 07-C2, Class A2, 5.334s, 2047 554,000 477,630 DLJ Commercial Mortgage Corp. Ser. 99-CG2, Class B3, 6.1s, 2032 129,000 127,569 Ser. 99-CG2, Class B4, 6.1s, 2032 219,000 76,650 European Loan Conduit 144A FRB Ser. 22A, Class D, 2.336s, 2014 (United Kingdom) GBP 103,500 30,671 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 2.325s, 2014 (United Kingdom) GBP 180,378 13,363 Fannie Mae IFB Ser. 07-75, Class JS, 48.86s, 2037 $151,573 217,780 IFB Ser. 07-80, Class AS, 45.86s, 2037 92,781 130,176 IFB Ser. 07-W7, Class 1A4, 36.555s, 2037 91,862 115,627 IFB Ser. 07-1, Class NK, 33.344s, 2037 230,861 310,859 IFB Ser. 07-30, Class FS, 27.801s, 2037 79,598 101,365 IFB Ser. 06-49, Class SE, 27 1/4s, 2036 140,902 182,030 IFB Ser. 05-25, Class PS, 26.235s, 2035 79,460 106,536 IFB Ser. 05-57, Class CD, 23.484s, 2035 84,695 106,859 IFB Ser. 05-74, Class CP, 23.146s, 2035 94,029 108,130 IFB Ser. 06-8, Class HP, 22.963s, 2036 147,972 182,140 IFB Ser. 06-8, Class WK, 22.963s, 2036 234,050 285,488 IFB Ser. 05-99, Class SA, 22.963s, 2035 109,351 132,560 IFB Ser. 05-45, Class DC, 22.706s, 2035 126,128 154,172 Ser. 02-T4, Class A4, 9 1/2s, 2041 265,683 292,086 Ser. 01-T10, Class A2, 7 1/2s, 2041 103,609 111,606 Ser. 02-T4, Class A3, 7 1/2s, 2041 89,691 96,614 Ser. 01-T12, Class A2, 7 1/2s, 2041 108,369 116,733 Ser. 99-T2, Class A1, 7 1/2s, 2039 203,921 217,113 29 MORTGAGE-BACKED SECURITIES (39.3%)* cont. Principal amount Value Fannie Mae Ser. 00-T6, Class A1, 7 1/2s, 2030 $90,889 $97,223 IFB Ser. 07-W6, Class 6A2, IO, 7.363s, 2037 117,614 12,989 IFB Ser. 03-66, Class SA, IO, 7.213s, 2033 190,516 17,489 IFB Ser. 04-17, Class ST, IO, 7.163s, 2034 46,457 5,943 IFB Ser. 08-7, Class SA, IO, 7.113s, 2038 708,048 83,032 Ser. 02-26, Class A1, 7s, 2048 78,252 84,267 Ser. 03-W8, Class 2A, 7s, 2042 296,608 319,409 Ser. 02-T16, Class A2, 7s, 2042 436,225 469,760 Ser. 02-14, Class A1, 7s, 2042 116,177 125,108 Ser. 383, Class 80, IO, 7s, 2037 78,384 7,571 IFB Ser. 07-W6, Class 5A2, IO, 6.853s, 2037 182,461 18,755 IFB Ser. 07-W4, Class 4A2, IO, 6.843s, 2037 843,769 86,604 IFB Ser. 07-W2, Class 3A2, IO, 6.843s, 2037 211,840 21,743 IFB Ser. 06-125, Class SM, IO, 6.763s, 2037 332,082 28,393 IFB Ser. 06-58, Class SQ, IO, 6.763s, 2036 549,021 41,237 IFB Ser. 08-36, Class YI, IO, 6.763s, 2036 520,982 47,228 IFB Ser. 06-43, Class SU, IO, 6.763s, 2036 119,833 11,667 IFB Ser. 06-24, Class QS, IO, 6.763s, 2036 257,798 30,567 IFB Ser. 05-52, Class DC, IO, 6.763s, 2035 107,301 10,338 IFB Ser. 06-60, Class SI, IO, 6.713s, 2036 550,035 53,023 IFB Ser. 06-60, Class UI, IO, 6.713s, 2036 95,188 8,931 IFB Ser. 04-89, Class EI, IO, 6.713s, 2034 720,468 64,577 IFB Ser. 04-24, Class CS, IO, 6.713s, 2034 271,469 26,863 IFB Ser. 07-W7, Class 3A2, IO, 6.693s, 2037 314,357 18,971 IFB Ser. 03-122, Class SA, IO, 6.663s, 2028 322,101 21,499 IFB Ser. 03-122, Class SJ, IO, 6.663s, 2028 337,238 23,279 IFB Ser. 04-60, Class SW, IO, 6.613s, 2034 509,345 49,318 IFB Ser. 03-130, Class BS, IO, 6.613s, 2033 700,874 64,686 IFB Ser. 05-65, Class KI, IO, 6.563s, 2035 355,208 32,004 IFB Ser. 03-34, Class WS, IO, 6.563s, 2029 666,041 52,983 IFB Ser. 08-20, Class SA, IO, 6.553s, 2038 165,511 14,732 IFB Ser. 08-10, Class LI, IO, 6.543s, 2038 678,582 66,705 IFB Ser. 08-01, Class GI, IO, 6.523s, 2037 981,123 95,993 Ser. 383, Class 64, IO, 6 1/2s, 2037 76,760 8,310 Ser. 383, Class 58, IO, 6 1/2s, 2037 74,895 6,773 Ser. 381, Class 14, IO, 6 1/2s, 2037 114,551 10,310 Ser. 381, Class 15, IO, 6 1/2s, 2037 77,079 6,454 Ser. 383, Class 73, IO, 6 1/2s, 2037 79,562 9,006 IFB Ser. 08-41, Class S, IO, 6.363s, 2036 507,612 35,824 IFB Ser. 07-39, Class LI, IO, 6.333s, 2037 663,980 61,631 IFB Ser. 07-54, Class CI, IO, 6.323s, 2037 169,851 15,928 IFB Ser. 07-39, Class PI, IO, 6.323s, 2037 148,963 10,986 IFB Ser. 07-42, Class SD, IO, 6.323s, 2037 121,648 8,191 IFB Ser. 07-58, Class SP, IO, 6.313s, 2037 187,389 16,693 IFB Ser. 07-28, Class SE, IO, 6.313s, 2037 161,117 14,996 IFB Ser. 06-128, Class SH, IO, 6.313s, 2037 89,077 6,532 IFB Ser. 06-79, Class SI, IO, 6.313s, 2036 171,569 16,257 IFB Ser. 05-12, Class SC, IO, 6.313s, 2035 210,257 20,084 IFB Ser. 05-17, Class ES, IO, 6.313s, 2035 217,019 20,287 30 MORTGAGE-BACKED SECURITIES (39.3%)* cont. Principal amount Value Fannie Mae IFB Ser. 05-17, Class SY, IO, 6.313s, 2035 $100,449 $9,467 IFB Ser. 07-W5, Class 2A2, IO, 6.303s, 2037 91,728 8,672 IFB Ser. 07-30, Class IE, IO, 6.303s, 2037 455,308 60,897 IFB Ser. 06-123, Class CI, IO, 6.303s, 2037 366,184 33,887 IFB Ser. 06-123, Class UI, IO, 6.303s, 2037 512,783 45,843 IFB Ser. 05-82, Class SY, IO, 6.293s, 2035 424,994 34,637 IFB Ser. 05-45, Class EW, IO, 6.283s, 2035 689,785 52,222 IFB Ser. 05-45, Class SR, IO, 6.283s, 2035 596,990 44,241 IFB Ser. 07-15, Class BI, IO, 6.263s, 2037 831,793 71,846 IFB Ser. 06-126, Class CS, IO, 6.263s, 2037 248,087 20,105 IFB Ser. 06-16, Class SM, IO, 6.263s, 2036 148,990 15,909 IFB Ser. 05-95, Class CI, IO, 6.263s, 2035 251,461 28,800 IFB Ser. 05-84, Class SG, IO, 6.263s, 2035 408,759 34,417 IFB Ser. 05-57, Class NI, IO, 6.263s, 2035 82,003 8,019 IFB Ser. 05-54, Class SA, IO, 6.263s, 2035 408,795 30,580 IFB Ser. 05-23, Class SG, IO, 6.263s, 2035 325,053 27,802 IFB Ser. 05-29, Class SX, IO, 6.263s, 2035 281,144 25,081 IFB Ser. 05-29, Class SY, IO, 6.263s, 2035 995,679 86,896 IFB Ser. 05-17, Class SA, IO, 6.263s, 2035 289,168 27,673 IFB Ser. 05-17, Class SE, IO, 6.263s, 2035 312,841 27,781 IFB Ser. 05-57, Class DI, IO, 6.263s, 2035 668,658 52,690 IFB Ser. 04-92, Class S, IO, 6.263s, 2034 896,427 77,540 IFB Ser. 06-104, Class EI, IO, 6.253s, 2036 343,690 33,718 IFB Ser. 05-83, Class QI, IO, 6.253s, 2035 77,102 7,311 IFB Ser. 06-128, Class GS, IO, 6.243s, 2037 186,860 17,170 IFB Ser. 06-114, Class IS, IO, 6.213s, 2036 177,078 14,375 IFB Ser. 06-116, Class LS, IO, 6.213s, 2036 74,729 6,915 IFB Ser. 04-92, Class SQ, IO, 6.212s, 2034 374,457 36,549 IFB Ser. 06-115, Class IE, IO, 6.203s, 2036 137,926 14,392 IFB Ser. 06-117, Class SA, IO, 6.203s, 2036 208,425 16,967 IFB Ser. 06-109, Class SH, IO, 6.183s, 2036 188,996 20,687 IFB Ser. 06-111, Class SA, IO, 6.183s, 2036 1,209,225 111,697 IFB Ser. 07-W6, Class 4A2, IO, 6.163s, 2037 767,019 70,903 IFB Ser. 06-128, Class SC, IO, 6.163s, 2037 172,845 14,328 IFB Ser. 06-116, Class S, IO, 6.163s, 2036 575,018 45,667 IFB Ser. 06-104, Class SG, IO, 6.163s, 2036 67,214 5,000 IFB Ser. 06-43, Class SI, IO, 6.163s, 2036 768,148 63,317 IFB Ser. 06-8, Class JH, IO, 6.163s, 2036 640,971 60,963 IFB Ser. 06-8, Class PS, IO, 6.163s, 2036 417,109 51,061 IFB Ser. 09-12, Class CI, IO, 6.163s, 2036 722,839 73,469 IFB Ser. 05-122, Class SG, IO, 6.163s, 2035 152,433 16,050 IFB Ser. 06-101, Class SA, IO, 6.143s, 2036 655,169 56,364 IFB Ser. 06-92, Class LI, IO, 6.143s, 2036 204,984 16,724 IFB Ser. 06-17, Class SI, IO, 6.143s, 2036 308,373 25,993 IFB Ser. 06-60, Class YI, IO, 6.133s, 2036 306,142 30,060 IFB Ser. 06-85, Class TS, IO, 6.123s, 2036 277,648 20,127 IFB Ser. 06-95, Class SH, IO, 6.113s, 2036 661,413 54,785 IFB Ser. 06-61, Class SE, IO, 6.113s, 2036 105,230 7,676 IFB Ser. 07-75, Class PI, IO, 6.103s, 2037 257,286 18,763 IFB Ser. 07-W7, Class 2A2, IO, 6.093s, 2037 592,999 54,194 IFB Ser. 07-88, Class MI, IO, 6.083s, 2037 172,164 14,614 31 MORTGAGE-BACKED SECURITIES (39.3%)* cont. Principal amount Value Fannie Mae IFB Ser. 09-12, Class AI, IO, 6.063s, 2037 $713,603 $65,330 IFB Ser. 07-116, Class IA, IO, 6.063s, 2037 901,818 82,011 IFB Ser. 07-103, Class AI, IO, 6.063s, 2037 1,008,336 91,698 IFB Ser. 07-15, Class NI, IO, 6.063s, 2022 269,925 20,217 IFB Ser. 07-106, Class SM, IO, 6.023s, 2037 490,929 35,470 IFB Ser. 08-3, Class SC, IO, 6.013s, 2038 94,566 8,699 IFB Ser. 07-109, Class XI, IO, 6.013s, 2037 183,454 16,042 IFB Ser. 07-109, Class YI, IO, 6.013s, 2037 217,969 15,484 IFB Ser. 07-W8, Class 2A2, IO, 6.013s, 2037 411,989 37,157 IFB Ser. 07-88, Class JI, IO, 6.013s, 2037 158,238 12,857 IFB Ser. 06-79, Class SH, IO, 6.013s, 2036 349,304 35,832 IFB Ser. 07-54, Class KI, IO, 6.003s, 2037 111,893 8,056 IFB Ser. 07-30, Class JS, IO, 6.003s, 2037 372,022 31,585 IFB Ser. 07-30, Class OI, IO, 6.003s, 2037 741,061 64,724 IFB Ser. 07-14, Class ES, IO, 6.003s, 2037 460,719 31,670 Ser. 383, Class 98, IO, 6s, 2022 64,189 4,831 IFB Ser. 07-W2, Class 1A2, IO, 5.993s, 2037 197,122 17,719 IFB Ser. 07-106, Class SN, IO, 5.973s, 2037 247,530 17,549 IFB Ser. 07-54, Class IA, IO, 5.973s, 2037 198,250 17,139 IFB Ser. 07-54, Class IB, IO, 5.973s, 2037 198,250 17,139 IFB Ser. 07-54, Class IC, IO, 5.973s, 2037 198,250 17,139 IFB Ser. 07-54, Class ID, IO, 5.973s, 2037 198,250 17,139 IFB Ser. 07-54, Class IE, IO, 5.973s, 2037 198,250 17,139 IFB Ser. 07-54, Class IF, IO, 5.973s, 2037 294,543 25,422 IFB Ser. 07-54, Class NI, IO, 5.973s, 2037 184,154 14,085 IFB Ser. 07-54, Class UI, IO, 5.973s, 2037 247,603 23,005 IFB Ser. 07-109, Class AI, IO, 5.963s, 2037 935,669 80,748 IFB Ser. 07-91, Class AS, IO, 5.963s, 2037 166,007 12,160 IFB Ser. 07-91, Class HS, IO, 5.963s, 2037 178,196 15,230 IFB Ser. 07-15, Class CI, IO, 5.943s, 2037 681,025 58,883 IFB Ser. 06-124, Class SC, IO, 5.943s, 2037 361,734 28,709 IFB Ser. 06-115, Class JI, IO, 5.943s, 2036 488,864 38,474 IFB Ser. 07-109, Class PI, IO, 5.913s, 2037 254,333 21,090 IFB Ser. 06-123, Class LI, IO, 5.883s, 2037 328,818 26,638 IFB Ser. 08-1, Class NI, IO, 5.813s, 2037 439,286 38,301 IFB Ser. 07-116, Class BI, IO, 5.813s, 2037 827,940 72,188 IFB Ser. 08-01, Class AI, IO, 5.813s, 2037 1,203,481 104,931 IFB Ser. 08-10, Class GI, IO, 5.793s, 2038 154,685 12,559 IFB Ser. 08-13, Class SA, IO, 5.783s, 2038 1,083,961 75,377 IFB Ser. 08-1, Class HI, IO, 5.763s, 2037 556,581 48,111 IFB Ser. 07-39, Class AI, IO, 5.683s, 2037 341,660 26,212 IFB Ser. 07-32, Class SD, IO, 5.673s, 2037 235,133 17,479 IFB Ser. 07-30, Class UI, IO, 5.663s, 2037 192,973 14,683 IFB Ser. 07-1, Class CI, IO, 5.663s, 2037 223,167 17,997 IFB Ser. 09-12, Class DI, IO, 5.593s, 2037 681,976 54,647 IFB Ser. 05-58, Class IK, IO, 5.563s, 2035 337,414 31,450 IFB Ser. 04-46, Class PJ, IO, 5.563s, 2034 254,367 21,810 Ser. 383, Class 18, IO, 5 1/2s, 2038 168,584 16,015 Ser. 383, Class 19, IO, 5 1/2s, 2038 153,552 14,587 Ser. 383, Class 4, IO, 5 1/2s, 2037 231,023 20,242 Ser. 383, Class 5, IO, 5 1/2s, 2037 147,308 13,994 32 MORTGAGE-BACKED SECURITIES (39.3%)* cont. Principal amount Value Fannie Mae Ser. 383, Class 6, IO, 5 1/2s, 2037 $131,412 $11,499 Ser. 383, Class 7, IO, 5 1/2s, 2037 129,924 11,368 Ser. 383, Class 20, IO, 5 1/2s, 2037 95,968 9,117 Ser. 383, Class 21, IO, 5 1/2s, 2037 90,786 8,625 Ser. 383, Class 22, IO, 5 1/2s, 2037 83,735 8,671 Ser. 383, Class 95, IO, 5 1/2s, 2022 72,738 5,408 IFB Ser. 08-1, Class BI, IO, 5.473s, 2038 1,389,860 90,957 Ser. 06-W3, Class 1AS, IO, 5.461s, 2046 705,461 52,063 IFB Ser. 07-75, Class ID, IO, 5.433s, 2037 214,170 16,861 Ser. 03-W10, Class 1, IO, 1.902s, 2043 854,401 36,262 Ser. 03-W8, Class 12, IO, 1.633s, 2042 1,819,890 65,987 Ser. 03-W17, Class 12, IO, 1.145s, 2033 873,447 22,207 Ser. 02-T18, IO, 0.513s, 2042 4,992,385 57,510 Ser. 02-T4, IO, 0.449s, 2041 279,075 2,870 Ser. 02-26, IO, 0.226s, 2048 13,075,095 89,086 Ser. 07-64, Class LO, Principal only (PO), zero %, 2037 110,682 97,435 Ser. 06-37, Class ON, PO, zero %, 2036 104,030 98,201 Ser. 05-50, Class LO, PO, zero %, 2035 46,064 42,618 Ser. 04-38, Class AO, PO, zero %, 2034 341,438 274,550 Ser. 08-37, Class DO, PO, zero %, 2033 100,000 86,322 Ser. 04-61, Class JO, PO, zero %, 2032 52,247 46,154 Ser. 326, Class 1, PO, zero %, 2032 76,454 66,440 Ser. 318, Class 1, PO, zero %, 2032 28,626 25,320 Ser. 04-61, Class CO, PO, zero %, 2031 180,188 166,528 Ser. 314, Class 1, PO, zero %, 2031 136,673 124,245 FRB Ser. 06-115, Class SN, zero %, 2036 105,180 77,795 FRB Ser. 05-65, Class ER, zero %, 2035 155,342 142,125 FRB Ser. 05-57, Class UL, zero %, 2035 131,517 127,292 FRB Ser. 05-51, Class FV, zero %, 2035 156,008 149,537 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities IFB Ser. T-56, Class 2ASI, IO, 7.663s, 2043 131,392 12,482 Ser. T-42, Class A5, 7 1/2s, 2042 32,764 35,293 Ser. T-60, Class 1A2, 7s, 2044 342,323 364,360 Ser. T-41, Class 2A, 6.976s, 2032 21,691 22,640 FFCA Secured Lending Corp. Ser. 99-1A, Class C1, 7.59s, 2025 F 225,000 26,752 First Chicago Lennar Trust 144A Ser. 97-CHL1, Class E, 7.8s, 2039 17,179 16,836 First Horizon Alternative Mortgage Securities FRB Ser. 05-AA10, Class 2A1, 5.723s, 2035 146,174 71,625 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 209,000 169,617 Ser. 97-C2, Class G, 7 1/2s, 2029 119,000 89,250 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 285,000 176,700 Freddie Mac IFB Ser. 3202, Class HM, 30.994s, 2036 72,244 94,174 IFB Ser. 3182, Class PS, 26.795s, 2032 275,391 358,529 33 MORTGAGE-BACKED SECURITIES (39.3%)* cont. Principal amount Value Freddie Mac IFB Ser. 3182, Class SP, 26.795s, 2032 $77,345 $87,018 IFB Ser. 3211, Class SI, IO, 25.768s, 2036 99,970 45,973 IFB Ser. 2976, Class KL, 22.729s, 2035 176,628 216,836 IFB Ser. 3065, Class DC, 18.506s, 2035 151,808 175,346 IFB Ser. 2990, Class LB, 15.792s, 2034 181,979 205,451 IFB Ser. 3031, Class BS, 15.597s, 2035 200,280 223,055 IFB Ser. 2828, Class GI, IO, 7.049s, 2034 283,838 32,925 IFB Ser. 2927, Class SI, IO, 7s, 2035 235,750 17,675 IFB Ser. 3184, Class SP, IO, 6.899s, 2033 256,858 23,139 IFB Ser. 3345, Class SI, IO, 6.869s, 2036 651,334 67,739 IFB Ser. 2869, Class JS, IO, 6.799s, 2034 570,753 38,240 IFB Ser. 3149, Class LS, IO, 6.749s, 2036 595,158 74,335 IFB Ser. 2882, Class LS, IO, 6.749s, 2034 264,782 23,541 IFB Ser. 3200, Class SB, IO, 6.699s, 2036 389,684 34,998 IFB Ser. 3149, Class SE, IO, 6.699s, 2036 199,006 20,271 IFB Ser. 3203, Class SH, IO, 6.689s, 2036 150,287 15,040 IFB Ser. 2815, Class PT, IO, 6.599s, 2032 278,597 24,804 IFB Ser. 2594, Class SE, IO, 6.599s, 2030 213,032 12,835 IFB Ser. 2828, Class TI, IO, 6.599s, 2030 124,380 10,491 IFB Ser. 3397, Class GS, IO, 6.549s, 2037 152,591 12,327 IFB Ser. 3311, Class BI, IO, 6.309s, 2037 520,390 48,997 IFB Ser. 3297, Class BI, IO, 6.309s, 2037 591,151 50,682 IFB Ser. 3287, Class SD, IO, 6.299s, 2037 237,330 20,190 IFB Ser. 3281, Class BI, IO, 6.299s, 2037 110,851 8,975 IFB Ser. 3281, Class CI, IO, 6.299s, 2037 256,514 20,760 IFB Ser. 3249, Class SI, IO, 6.299s, 2036 83,751 8,396 IFB Ser. 3028, Class ES, IO, 6.299s, 2035 666,999 68,330 IFB Ser. 2922, Class SE, IO, 6.299s, 2035 334,106 31,292 IFB Ser. 3316, Class SA, IO, 6.279s, 2037 441,615 36,788 IFB Ser. 3236, Class ES, IO, 6.249s, 2036 173,431 14,955 IFB Ser. 3136, Class NS, IO, 6.249s, 2036 156,480 14,400 IFB Ser. 3118, Class SD, IO, 6.249s, 2036 542,444 46,079 IFB Ser. 2950, Class SM, IO, 6.249s, 2016 353,488 31,032 IFB Ser. 3256, Class S, IO, 6.239s, 2036 284,204 23,106 IFB Ser. 3031, Class BI, IO, 6.239s, 2035 139,120 12,770 IFB Ser. 3370, Class TS, IO, 6.219s, 2037 598,519 50,430 IFB Ser. 3244, Class SB, IO, 6.209s, 2036 160,081 12,974 IFB Ser. 3244, Class SG, IO, 6.209s, 2036 190,047 15,952 IFB Ser. 3236, Class IS, IO, 6.199s, 2036 289,442 26,412 IFB Ser. 3033, Class SG, IO, 6.199s, 2035 142,019 12,225 IFB Ser. 2962, Class BS, IO, 6.199s, 2035 773,579 61,925 IFB Ser. 3114, Class TS, IO, 6.199s, 2030 842,420 65,044 IFB Ser. 3128, Class JI, IO, 6.179s, 2036 149,528 12,919 IFB Ser. 2990, Class LI, IO, 6.179s, 2034 276,886 26,151 IFB Ser. 3240, Class S, IO, 6.169s, 2036 560,244 47,722 IFB Ser. 3065, Class DI, IO, 6.169s, 2035 104,329 9,767 IFB Ser. 3210, Class S, IO, 6.149s, 2036 109,006 6,872 IFB Ser. 3145, Class GI, IO, 6.149s, 2036 124,193 11,314 IFB Ser. 3114, Class GI, IO, 6.149s, 2036 141,419 13,309 IFB Ser. 3218, Class AS, IO, 6.129s, 2036 200,990 15,496 IFB Ser. 3221, Class SI, IO, 6.129s, 2036 230,840 17,924 34 MORTGAGE-BACKED SECURITIES (39.3%)* cont. Principal amount Value Freddie Mac IFB Ser. 3153, Class UI, IO, 6.119s, 2036 $455,224 $57,071 IFB Ser. 3424, Class XI, IO, 6.119s, 2036 593,947 50,198 IFB Ser. 3485, Class SI, IO, 6.099s, 2036 185,348 24,564 IFB Ser. 3153, Class QI, IO, 6.099s, 2036 277,235 28,350 IFB Ser. 3202, Class PI, IO, 6.089s, 2036 656,839 52,211 IFB Ser. 3355, Class AI, IO, 6.049s, 2037 612,661 45,696 IFB Ser. 3355, Class MI, IO, 6.049s, 2037 178,737 12,663 IFB Ser. 3201, Class SG, IO, 6.049s, 2036 304,176 27,473 IFB Ser. 3203, Class SE, IO, 6.049s, 2036 266,273 23,515 IFB Ser. 3238, Class LI, IO, 6.039s, 2036 292,867 24,984 IFB Ser. 3171, Class PS, IO, 6.034s, 2036 255,362 23,289 IFB Ser. 3510, Class CI, IO, 6.029s, 2037 664,278 58,330 IFB Ser. 3510, Class DI, IO, 6.029s, 2035 412,258 36,988 IFB Ser. 3181, Class PS, IO, 6.019s, 2036 166,665 15,773 IFB Ser. 3366, Class SA, IO, 5.999s, 2037 543,349 44,215 IFB Ser. 3284, Class BI, IO, 5.999s, 2037 182,372 13,312 IFB Ser. 3260, Class SA, IO, 5.999s, 2037 188,947 12,872 IFB Ser. 3261, Class SA, IO, 5.979s, 2037 241,690 21,116 IFB Ser. 3359, Class SN, IO, 5.969s, 2037 428,179 29,107 IFB Ser. 3311, Class EI, IO, 5.959s, 2037 205,376 14,634 IFB Ser. 3311, Class IA, IO, 5.959s, 2037 277,413 24,349 IFB Ser. 3311, Class IB, IO, 5.959s, 2037 277,413 24,349 IFB Ser. 3311, Class IC, IO, 5.959s, 2037 277,413 24,349 IFB Ser. 3311, Class ID, IO, 5.959s, 2037 277,413 24,349 IFB Ser. 3311, Class IE, IO, 5.959s, 2037 400,708 35,170 IFB Ser. 3311, Class PI, IO, 5.959s, 2037 408,828 29,819 IFB Ser. 3510, Class AS, IO, 5.959s, 2037 1,455,372 127,272 IFB Ser. 3265, Class SC, IO, 5.959s, 2037 196,307 15,008 IFB Ser. 3375, Class MS, IO, 5.949s, 2037 767,764 53,665 IFB Ser. 3240, Class GS, IO, 5.929s, 2036 337,886 28,491 IFB Ser. 3257, Class SI, IO, 5.869s, 2036 143,668 9,197 IFB Ser. 3225, Class JY, IO, 5.839s, 2036 623,728 50,078 IFB Ser. 3416, Class BI, IO, 5.799s, 2038 1,192,976 96,548 IFB Ser. 3502, Class DS, IO, 5.699s, 2039 220,121 15,593 IFB Ser. 3339, Class TI, IO, 5.689s, 2037 326,400 26,024 IFB Ser. 3284, Class CI, IO, 5.669s, 2037 519,314 41,247 IFB Ser. 3510, Class BI, IO, 5.579s, 2037 596,278 46,015 IFB Ser. 3397, Class SQ, IO, 5.519s, 2037 985,298 71,266 IFB Ser. 248, Class IO, 5 1/2s, 2037 605,423 60,724 IFB Ser. 3500, Class SE, IO, 5.499s, 2039 245,885 11,596 IFB Ser. 3384, Class ST, IO, 5.449s, 2037 445,392 35,290 IFB Ser. 3424, Class UI, IO, 5.309s, 2037 414,252 28,362 Ser. 3327, Class IF, IO, zero %, 2037 117,373 2,007 Ser. 3300, PO, zero %, 2037 79,801 69,651 Ser. 242, PO, zero %, 2036 1,178,670 1,101,135 Ser. 2587, Class CO, PO, zero %, 2032 83,714 76,996 Ser. 201, PO, zero %, 2029 83,142 72,022 FRB Ser. 3241, Class FH, zero %, 2036 42,111 41,269 FRB Ser. 3130, Class JF, zero %, 2036 57,738 56,061 FRB Ser. 3326, Class WF, zero %, 2035 247,337 227,782 FRB Ser. 3251, Class TP, zero %, 2035 119,646 112,770 35 MORTGAGE-BACKED SECURITIES (39.3%)* cont. Principal amount Value Freddie Mac FRB Ser. 3003, Class XF, zero %, 2035 $186,807 $172,197 FRB Ser. 2980, Class BU, zero %, 2035 31,572 30,493 FRB Ser. 2963, Class TW, zero %, 2035 44,682 42,543 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 00-1, Class F, 7.789s, 2033 41,000 32,345 Ser. 07-C1, Class XC, IO, 0.107s, 2019 16,469,095 50,807 Government National Mortgage Association IFB Ser. 07-38, Class AS, 48.06s, 2037 200,176 281,772 IFB Ser. 07-44, Class SP, 34.086s, 2036 98,046 124,101 Ser. 07-17, Class CI, IO, 7 1/2s, 2037 171,287 27,838 IFB Ser. 05-68, Class PU, IO, 6.853s, 2032 292,889 31,414 IFB Ser. 04-59, Class SC, IO, 6.748s, 2034 128,654 11,256 IFB Ser. 04-26, Class IS, IO, 6.748s, 2034 238,758 15,012 IFB Ser. 07-47, Class SA, IO, 6.648s, 2036 336,819 35,445 IFB Ser. 07-36, Class SW, IO, 6.453s, 2035 256,259 12,608 IFB Ser. 07-35, Class NY, IO, 6.448s, 2035 340,631 30,503 IFB Ser. 07-22, Class S, IO, 6.353s, 2037 175,738 15,436 IFB Ser. 05-84, Class AS, IO, 6.353s, 2035 495,250 39,775 IFB Ser. 07-26, Class SD, IO, 6.348s, 2037 280,788 23,392 IFB Ser. 07-51, Class SJ, IO, 6.303s, 2037 216,599 19,284 IFB Ser. 07-53, Class SY, IO, 6.288s, 2037 619,999 50,340 IFB Ser. 07-58, Class PS, IO, 6.253s, 2037 778,028 57,538 IFB Ser. 04-88, Class S, IO, 6.253s, 2032 277,465 16,286 IFB Ser. 07-59, Class PS, IO, 6.223s, 2037 168,970 11,371 IFB Ser. 07-59, Class SP, IO, 6.223s, 2037 91,335 6,213 IFB Ser. 07-48, Class SB, IO, 6.198s, 2037 216,734 14,943 IFB Ser. 07-74, Class SI, IO, 6.118s, 2037 324,393 21,501 IFB Ser. 07-17, Class AI, IO, 6.098s, 2037 690,978 52,734 IFB Ser. 07-78, Class SA, IO, 6.078s, 2037 580,348 44,763 IFB Ser. 06-26, Class S, IO, 6.053s, 2036 1,849,262 136,875 IFB Ser. 08-2, Class SM, IO, 6.048s, 2038 844,462 62,454 IFB Ser. 07-9, Class AI, IO, 6.048s, 2037 249,272 19,095 IFB Ser. 08-9, Class SK, IO, 6.033s, 2038 913,212 68,327 IFB Ser. 05-71, Class SA, IO, 5.908s, 2035 611,082 44,511 IFB Ser. 05-65, Class SI, IO, 5.903s, 2035 141,951 10,521 IFB Ser. 06-16, Class SX, IO, 5.843s, 2036 642,751 46,336 IFB Ser. 07-17, Class IB, IO, 5.803s, 2037 135,577 12,385 IFB Ser. 06-10, Class SM, IO, 5.803s, 2036 1,373,882 98,136 IFB Ser. 06-14, Class S, IO, 5.803s, 2036 240,902 15,984 IFB Ser. 05-57, Class PS, IO, 5.803s, 2035 414,332 32,661 IFB Ser. 06-11, Class ST, IO, 5.793s, 2036 150,752 10,535 IFB Ser. 07-7, Class JI, IO, 5.753s, 2037 415,138 27,714 IFB Ser. 07-25, Class KS, IO, 5.748s, 2037 289,535 23,609 IFB Ser. 07-21, Class S, IO, 5.748s, 2037 336,081 22,656 IFB Ser. 05-17, Class S, IO, 5.733s, 2035 343,853 27,955 IFB Ser. 07-31, Class AI, IO, 5.728s, 2037 218,131 21,390 IFB Ser. 07-62, Class S, IO, 5.698s, 2037 383,530 26,962 IFB Ser. 05-3, Class SN, IO, 5.653s, 2035 916,325 66,588 IFB Ser. 07-43, Class SC, IO, 5.648s, 2037 214,756 14,020 IFB Ser. 04-41, Class SG, IO, 5.553s, 2034 832,424 41,074 FRB Ser. 07-49, Class UF, zero %, 2037 21,613 21,047 36 MORTGAGE-BACKED SECURITIES (39.3%)* cont. Principal amount Value Government National Mortgage Association FRB Ser. 07-33, Class TB, zero %, 2037 $227,576 $220,240 FRB Ser. 07-35, Class UF, zero %, 2037 45,905 45,660 FRB Ser. 07-6, Class TD, zero %, 2037 202,809 195,985 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.058s, 2043 F GBP 217,605 38,591 Greenwich Capital Commercial Funding Corp. Ser. 05-GG5, Class A2, 5.117s, 2037 $155,000 143,976 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.993s, 2045 170,000 125,889 Ser. 06-GG6, Class A2, 5.506s, 2038 272,000 250,087 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 99,000 84,150 Ser. 06-GG8, Class X, IO, 0.666s, 2039 2,042,323 41,750 Ser. 03-C1, Class X1, IO, 0.35s, 2040 4,788,026 83,076 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 6.1s, 2037 651,711 325,855 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.548s, 2037 487,825 272,057 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR25, Class 5A1, 6.119s, 2036 111,709 49,626 FRB Ser. 07-AR15, Class 1A1, 6.074s, 2037 374,536 187,268 FRB Ser. 07-AR9, Class 2A1, 5.883s, 2037 380,296 190,148 FRB Ser. 05-AR31, Class 3A1, 5.528s, 2036 761,396 373,084 FRB Ser. 05-AR5, Class 4A1, 5.486s, 2035 310,206 146,629 FRB Ser. 07-AR11, Class 1A1, 5.421s, 2037 350,029 133,011 JPMorgan Alternative Loan Trust FRB Ser. 06-A3, Class 2A1, 6.062s, 2036 272,756 131,365 FRB Ser. 06-A1, Class 5A1, 5.939s, 2036 261,501 130,751 FRB Ser. 06-A6, Class 1A1, 0.598s, 2036 169,670 71,224 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class A3, 6.188s, 2051 72,000 53,267 FRB Ser. 07-LD11, Class A3, 6.007s, 2049 213,000 147,453 Ser. 07-CB20, Class A3, 5.863s, 2051 422,000 314,955 Ser. 06-CB15, Class A4, 5.814s, 2043 317,000 201,232 Ser. 07-CB20, Class A4, 5.794s, 2051 96,000 71,305 Ser. 05-LDP2, Class AM, 4.78s, 2042 50,000 29,955 Ser. 06-LDP8, Class X, IO, 0.762s, 2045 2,713,244 53,367 Ser. 06-CB17, Class X, IO, 0.7s, 2043 2,413,054 48,044 Ser. 07-LDPX, Class X, IO, 0.525s, 2049 4,778,724 54,191 Ser. 06-CB16, Class X1, IO, 0.126s, 2045 3,087,077 23,825 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.113s, 2051 8,316,140 57,298 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 119,000 73,780 LB-UBS Commercial Mortgage Trust Ser. 04-C7, Class A6, 4.786s, 2029 128,000 110,411 Ser. 07-C2, Class XW, IO, 0.737s, 2040 1,053,169 19,953 Ser. 07-C7, Class XW, IO, 0.526s, 2045 2,975,847 41,758 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.914s, 2038 1,743,647 40,480 Ser. 03-C5, Class XCL, IO, 0.291s, 2037 1,226,385 19,712 Ser. 05-C2, Class XCL, IO, 0.178s, 2040 5,845,508 37,838 37 MORTGAGE-BACKED SECURITIES (39.3%)* cont. Principal amount Value LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XCL, IO, 0.138s, 2038 $3,196,520 $28,881 Ser. 06-C1, Class XCL, IO, 0.129s, 2041 12,244,344 71,775 Ser. 07-C2, Class XCL, IO, 0.09s, 2040 9,053,263 61,139 Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 04-LLFA, Class H, 1.401s, 2017 66,000 39,600 Lehman Mortgage Trust IFB Ser. 06-7, Class 1A9, 38.295s, 2036 58,879 57,374 IFB Ser. 07-5, Class 4A3, 37.455s, 2037 126,297 121,476 IFB Ser. 07-4, Class 3A2, IO, 6.763s, 2037 216,869 21,999 IFB Ser. 06-5, Class 2A2, IO, 6.713s, 2036 449,928 45,303 IFB Ser. 07-4, Class 2A2, IO, 6.233s, 2037 882,996 82,551 IFB Ser. 06-9, Class 2A2, IO, 6.183s, 2037 634,122 58,808 IFB Ser. 06-6, Class 1A3, IO, 6.063s, 2036 1,023,607 93,087 IFB Ser. 07-5, Class 10A2, IO, 5.903s, 2037 422,826 37,437 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class H, 6.452s, 2040 156,000 15,600 MASTR Adjustable Rate Mortgages Trust Ser. 04-03, Class 4AX, IO, 0.376s, 2034 124,256 457 Ser. 05-2, Class 7AX, IO, 0.17s, 2035 376,053 743 MASTR Alternative Loans Trust Ser. 06-3, Class 1A1, 6 1/4s, 2036 219,004 119,426 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.148s, 2049 6,006,693 36,299 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.951s, 2022 270,899 167,958 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.986s, 2030 49,000 33,955 FRB Ser. 05-A9, Class 3A1, 5.274s, 2035 309,245 236,755 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.022s, 2050 118,000 80,118 FRB Ser. 07-C1, Class A4, 6.022s, 2050 127,000 85,263 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 6.156s, 2049 503,000 340,783 FRB Ser. 07-8, Class A2, 6.119s, 2049 138,000 96,848 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 07-7, Class X, IO, 0.019s, 2050 16,802,113 34,181 Mezz Cap Commercial Mortgage Trust Ser. 07-C5, Class X, 4.867s, 2017 215,796 17,264 Morgan Stanley Capital I Ser. 98-CF1, Class E, 7.35s, 2032 256,000 147,987 FRB Ser. 08-T29, Class A3, 6.458s, 2043 69,000 53,713 FRB Ser. 06-IQ11, Class A4, 5.942s, 2042 317,000 221,131 FRB Ser. 07-IQ14, Class AM, 5.877s, 2049 53,000 19,080 Ser. 05-HQ6, Class A4A, 4.989s, 2042 183,000 143,454 Ser. 04-HQ4, Class A7, 4.97s, 2040 151,000 132,095 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 360,000 21,600 Ser. 07-HQ13, Class X1, IO, 0.819s, 2044 F 4,956,414 94,328 Ser. 05-HQ5, Class X1, IO, 0.189s, 2042 F 1,920,955 8,321 38 MORTGAGE-BACKED SECURITIES (39.3%)* cont. Principal amount Value Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 4.767s, 2035 F $305,100 $152,550 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.186s, 2030 78,000 50,700 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 31,695 30,188 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 100,000 32,335 Ser. 00-C2, Class J, 6.22s, 2033 76,000 38,977 Residential Asset Securitization Trust IFB Ser. 07-A3, Class 2A2, IO, 6.253s, 2037 865,671 81,191 Ser. 07-A5, Class 2A3, 6s, 2037 430,183 223,695 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 0.73s, 2036 656,064 20,994 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 673,834 330,179 FRB Ser. 06-9, Class 1A1, 5.675s, 2036 120,853 56,806 Ser. 05-9, Class AX, IO, 1.259s, 2035 1,438,414 23,734 Ser. 04-19, Class 2A1X, IO, 1.108s, 2035 527,979 6,072 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.815s, 2037 1,512,612 114,807 Ser. 07-4, Class 1A4, IO, 1s, 2037 1,512,612 30,782 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 5.247s, 2037 902,884 58,146 Titan Europe PLC 144A FRB Ser. 05-CT2A, Class E, 7.095s, 2014 (United Kingdom) GBP 46,127 49,893 FRB Ser. 05-CT1A, Class D, 7.095s, 2014 (United Kingdom) GBP 102,358 55,024 Ursus EPC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) GBP 54,725 20,272 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 6.1s, 2051 $395,000 284,330 Ser. 07-C30, Class A3, 5.246s, 2043 4,090,000 3,241,949 Ser. 04-C15, Class A4, 4.803s, 2041 226,000 196,707 Ser. 07-C34, IO, 0.519s, 2046 2,288,373 35,336 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.751s, 2018 100,000 25,000 Ser. 07-C31, IO, 0.435s, 2047 8,197,146 79,264 Ser. 06-C27, Class XC, IO, 0.124s, 2045 3,522,164 17,131 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 F 87,000 18,086 Ser. 06-SL1, Class X, IO, 1.181s, 2043 425,924 11,905 Ser. 07-SL2, Class X, IO, 0.85s, 2049 1,323,396 32,754 WAMU Mortgage Pass-Through Certificates 144A Ser. 04-RP1, Class 1S, IO, 5.15s, 2034 516,646 34,775 Total mortgage-backed securities (cost $48,806,210) $44,446,968 39 CORPORATE BONDS AND NOTES (23.9%)* Principal amount Value Basic materials (1.1%) Domtar Corp. company guaranty Ser. *, 7 7/8s, 2011 (Canada) $25,000 $22,250 Dow Chemical Co. (The) Pass Through Trust 144A company guaranty 4.027s, 2009 165,000 160,512 Freeport-McMoRan Copper & Gold, Inc. sr. sec. notes 6 7/8s, 2014 55,000 54,450 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 50,000 49,000 International Paper Co. sr. unsec. notes 7.4s, 2014 145,000 133,654 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 60,000 60,300 Potash Corp. of Saskatchewan, Inc. sr. unsec. notes 6 1/2s, 2019 (Canada) 59,000 61,315 Potash Corp. of Saskatchewan, Inc. sr. unsec. notes 5 1/4s, 2014 (Canada) 16,000 16,396 Rhodia SA 144A company guaranty unsec. sr. notes 4.185s, 2013 (France) EUR 645,000 564,521 Rio Tinto Finance USA LTD company guaranty sr. unsec. notes 8.95s, 2014 (United Kingdom) $72,000 74,526 1,196,924 Capital goods (0.7%) Allied Waste North America, Inc. sec. notes Ser. B, 5 3/4s, 2011 35,000 35,175 Bombardier, Inc. 144A unsec. notes 6 3/4s, 2012 (Canada) 375,000 343,125 Eaton Corp. notes 5.6s, 2018 65,000 61,370 Rexam PLC 144A bond 6 3/4s, 2013 (United Kingdom) 255,000 219,668 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 110,000 108,842 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 45,000 46,566 814,746 Communication services (2.1%) Ameritech Capital Funding company guaranty 6 1/4s, 2009 100,000 100,127 AT&T Wireless Services, Inc. sr. notes 8 3/4s, 2031 31,000 35,484 AT&T Wireless Services, Inc. sr. notes 7 7/8s, 2011 385,000 417,480 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 85,000 84,852 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 20,000 22,429 Comcast Corp. company guaranty 5.9s, 2016 155,000 154,779 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 75,000 74,057 Cox Communications, Inc. 144A bonds 8 3/8s, 2039 220,000 213,445 Cox Communications, Inc. 144A notes 5 7/8s, 2016 30,000 27,423 Rogers Communications Inc. company guaranty notes 6.8s, 2018 (Canada) 80,000 83,300 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 105,000 110,691 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 155,000 160,463 Telefonica Europe BV company guaranty 7 3/4s, 2010 (Spain) 150,000 157,521 40 CORPORATE BONDS AND NOTES (23.9%)* cont. Principal amount Value Communication services cont. Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 $105,000 $105,585 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 45,000 45,378 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 25,000 26,947 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 68,000 70,505 Verizon Communications, Inc. sr. unsec. notes 6.35s, 2019 27,000 28,054 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 50,000 59,941 Verizon Global Funding Corp. notes 7 3/4s, 2030 110,000 115,920 Verizon Wireless, Inc. 144A notes 5.55s, 2014 220,000 230,786 Wind Aquisition Finance SA notes 9 3/4s, 2015 (Netherlands) EUR 80,000 98,131 2,423,298 Conglomerates (0.1%) Honeywell International, Inc. sr. unsec. notes 5.3s, 2018 $50,000 51,327 Honeywell International, Inc. sr. unsec. notes 5s, 2019 20,000 20,277 Tyco International Finance SA company guaranty sr. unsec. unsub. notes 8 1/2s, 2019 30,000 32,089 103,693 Consumer cyclicals (2.7%) D.R. Horton, Inc. sr. notes 7 7/8s, 2011 175,000 173,688 DaimlerChrysler NA Holding Corp. company guaranty unsec. notes 7.2s, 2009 (Germany) 40,000 40,211 DaimlerChrysler NA Holding Corp. company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 155,000 152,257 Mohawk Industries, Inc. sr. unsec. notes 6 5/8s, 2016 575,000 487,430 News America, Inc. 144A company guaranty notes 6.9s, 2019 245,000 237,753 Pulte Homes, Inc. company guaranty 7 7/8s, 2011 168,000 167,580 Starwood Hotels & Resorts Worldwide, Inc. company guaranty 7 7/8s, 2012 1,740,000 1,618,200 Time Warner, Inc. company guaranty sr. unsec. notes FRN 1.461s, 2009 40,000 39,731 Time Warner, Inc. debs. 9 1/8s, 2013 125,000 133,323 Whirlpool Corp. sr. unsec. notes 8.6s, 2014 15,000 15,370 3,065,543 Consumer staples (2.9%) Altria Group, Inc. company guaranty sr. unsec. unsub. notes 8 1/2s, 2013 70,000 78,271 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. notes 8.2s, 2039 50,000 50,101 Cadbury Schweppes US Finance LLC 144A company guaranty sr. unsec. notes 5 1/8s, 2013 (United Kingdom) 560,000 546,729 Campbell Soup Co. debs. 8 7/8s, 2021 50,000 63,804 Coca-Cola Co. (The) sr. unsec. unsub. notes 4 7/8s, 2019 50,000 51,378 ConAgra Foods, Inc. unsec. notes 7 7/8s, 2010 70,000 73,504 CVS Caremark, Corp. notes 6.6s, 2019 80,000 85,215 41 CORPORATE BONDS AND NOTES (23.9%)* cont. Principal amount Value Consumer staples cont. CVS Caremark, Corp. 144A pass-through certificates 6.117s, 2013 $57,906 $59,105 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 55,000 56,962 McDonalds Corp. sr. unsec. notes 5.7s, 2039 150,000 144,725 Reynolds American, Inc. company guaranty 7 1/4s, 2013 1,705,000 1,673,244 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) 135,000 132,518 Sara Lee Corp. sr. unsec. unsub. notes 6 1/4s, 2011 75,000 78,493 Tesco PLC 144A sr. unsec. unsub. notes 6.15s, 2037 (United Kingdom) 160,000 149,403 3,243,452 Energy (1.0%) Amerada Hess Corp. unsub notes 6.65s, 2011 100,000 104,845 ConocoPhillips notes 6 1/2s, 2039 85,000 84,216 Devon Energy Corp. sr. notes 6.3s, 2019 20,000 20,701 EnCana Corp. sr. unsec. notes 6 1/2s, 2019 (Canada) 10,000 10,263 EOG Resources, Inc. notes 6 7/8s, 2018 105,000 113,685 Halliburton Co. sr. unsec. notes 7.45s, 2039 90,000 94,440 Kerr-McGee Corp. sec. notes 6.95s, 2024 50,000 39,890 Nexen, Inc. unsec. unsub. notes 6.4s, 2037 (Canada) 15,000 10,914 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 110,000 118,250 Petro-Canada sr. unsec. unsub. notes 6.05s, 2018 (Canada) 30,000 27,322 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 7/8s, 2039 175,000 171,744 Williams Cos., Inc. (The) 144A sr. unsec. notes 8 3/4s, 2020 90,000 92,475 XTO Energy, Inc. sr. unsec. notes 6 3/4s, 2037 85,000 80,689 XTO Energy, Inc. sr. unsec. notes 5 1/2s, 2018 55,000 52,625 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/2s, 2018 65,000 66,061 1,088,120 Financials (4.4%) American International Group, Inc. sr. unsec. Ser. G, 5.85s, 2018 230,000 73,600 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes Ser. G, 4.95s, 2012 15,000 15,570 BankAmerica Capital III bank guaranty jr. unsec. FRN Ser. *, 1.701s, 2027 160,000 52,019 Barclays Bank PLC 144A sub. bonds FRB 7.7s, 2049 330,000 199,650 Bear Stearns Cos., Inc. (The) notes Ser. MTN, 6.95s, 2012 115,000 121,073 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 230,000 234,880 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 3.034s, 2012 206,250 178,207 Capital One Financial Corp. sr. unsec. unsub. notes FRN Ser. MTN, 1.573s, 2009 60,000 58,788 Chubb Corp. (The) sr. notes 6 1/2s, 2038 40,000 36,609 CIT Group, Inc. sr. notes 5s, 2014 15,000 8,400 Citigroup, Inc. sr. notes 6 1/2s, 2013 315,000 287,471 42 CORPORATE BONDS AND NOTES (23.9%)* cont. Principal amount Value Financials cont. Citigroup, Inc. sr. unsec. unsub. notes FRN 1.424s, 2009 $105,000 $104,743 Citigroup, Inc. sub. notes 5s, 2014 110,000 75,345 Deutsche Bank AG/London notes 4 7/8s, 2013 (Germany) 330,000 327,708 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 40,000 32,061 Fleet Capital Trust V bank guaranty FRN 2.309s, 2028 135,000 39,746 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 1.174s, 2016 145,000 98,849 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 150,000 118,385 General Electric Capital Corp. 144A sub. notes FRN 4 5/8s, 2066 EUR 90,000 50,888 Genworth Financial, Inc. sr. unsec. Ser. MTN, 6.515s, 2018 $540,000 156,600 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 55,000 56,738 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 30,000 22,270 Health Care Property Investors, Inc. sr. unsec. notes 6s, 2017 60,000 48,953 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 320,000 272,716 JPMorgan Chase & Co. notes 6.4s, 2038 30,000 29,228 JPMorgan Chase & Co. sr. unsec. unsub. notes 6.3s, 2019 80,000 78,723 Liberty Mutual Group 144A company guaranty FRB 10 3/4s, 2058 190,000 103,414 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 140,000 133,000 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 75,000 65,350 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 80,000 54,638 Merrill Lynch & Co., Inc. notes 5.45s, 2013 125,000 111,065 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 1.292s, 2011 35,000 30,333 MetLife Capital Trust X 144A collateral trust FRB 9 1/4s, 2068 300,000 189,154 Monumental Global Funding, Ltd. 144A notes 5 1/2s, 2013 105,000 97,940 Morgan Stanley & Co. sr. unsec. notes Ser. MTN, 5 3/4s, 2016 100,000 92,154 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 35,000 28,964 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 170,000 134,555 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 R 80,000 66,050 SLM Corp. notes Ser. MTNA, 4 1/2s, 2010 90,000 78,509 VTB Capital SA 144A notes 6 7/8s, 2018 (Russia) 459,000 368,348 VTB Capital SA 144A sec. notes 6.609s, 2012 (Russia) 450,000 385,371 43 CORPORATE BONDS AND NOTES (23.9%)* cont. Principal amount Value Financials cont. Wachovia Corp. sr. unsec. notes Ser. MTN, 5 1/2s, 2013 $105,000 $102,940 Wachovia Corp. sr. unsec. notes FRN Ser. MTNE, 1.411s, 2012 35,000 30,773 Wells Fargo Capital XV jr. sub. unsec. company guaranty FRN 9 3/4s, 2049 105,000 88,200 4,939,978 Government (4.3%) European Investment Bank supranational bank bonds sr. unsec. 3 1/2s, 2014 (Luxembourg) CHF 700,000 660,666 Norddeutsche Landesbank Girozentrale bonds Ser. 7, 5 3/4s, 2010 (Germany) EUR 1,500,000 2,090,557 Oester Postspark Bawag foreign government guaranty Ser. EMTN, 3 1/4s, 2011 (Austria) CHF 2,375,000 2,133,738 4,884,961 Health care (0.9%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 $200,000 174,261 Eli Lilly & Co. sr. unsec. unsub. notes 5.95s, 2037 45,000 45,293 GlaxoSmith Kline Capital, Inc. company guaranty sr. notes 5.65s, 2018 175,000 181,635 Novartis Securities Investment, Ltd. company guaranty sr. unsec. notes 5 1/8s, 2019 160,000 163,823 Pfizer, Inc. sr. unsec. notes 7.2s, 2039 141,000 154,922 Pfizer, Inc. sr. unsec. notes 6.2s, 2019 44,000 47,803 Roche Holdings, Inc. 144A company guaranty sr. unsec. notes 7s, 2039 90,000 97,101 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 85,000 63,869 WellPoint, Inc. notes 7s, 2019 80,000 81,261 1,009,968 Technology (0.2%) Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6.8s, 2017 60,000 57,129 Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6 1/8s, 2012 53,000 52,529 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 105,000 94,889 Xerox Corp. sr. unsec. notes 6.35s, 2018 90,000 72,900 Xerox Corp. sr. unsec. notes FRN 2.059s, 2009 10,000 9,760 287,207 Transportation (0.2%) Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 10,000 10,765 Canadian National Railway Co. sr. unsec. unsub. notes 5.55s, 2019 (Canada) 35,000 35,064 Canadian National Railway Co. sr. unsec. unsub. notes 5.55s, 2018 (Canada) 25,000 25,311 Union Pacific Corp. sr. unsec. notes 6 1/8s, 2020 110,000 110,424 United AirLines, Inc. pass-through certificates 6.636s, 2022 46,552 31,422 212,986 Utilities and power (3.3%) American Water Capital Corp. sr. unsec. bonds 6.085s, 2017 40,000 36,341 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 85,000 88,003 44 CORPORATE BONDS AND NOTES (23.9%)* cont. Principal amount Value Utilities and power cont. Beaver Valley II Funding debs. 9s, 2017 $95,000 $93,363 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 110,000 77,940 CMS Energy Corp. unsub. notes 6.55s, 2017 5,000 4,350 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 70,000 66,623 Consumers Energy Co. 1st mtge. sec. bond 6 1/8s, 2019 120,000 120,434 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 215,000 217,514 Duke Energy Corp. sr. unsec. notes 6 1/4s, 2018 90,000 90,773 Electricite de France 144A notes 6.95s, 2039 (France) 200,000 210,877 Enterprise Products Operating, LLC company guaranty sr. notes 6 1/2s, 2019 100,000 91,740 Fortum OYJ sr. unsecd. notes Ser. 14, Class EMTN, 4 1/2s, 2016 (Finland) EUR 255,000 326,378 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 $20,000 18,800 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 125,000 114,435 National Fuel Gas Co. notes 5 1/4s, 2013 40,000 37,103 Nevada Power Co. notes 6 1/2s, 2018 195,000 188,107 Oncor Electric Delivery Co. 144A 1st mtge. sec. bond 5.95s, 2013 165,000 165,975 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 30,000 35,709 Pacific Gas & Electric Co. sr. unsec. unsub. notes 6 1/4s, 2039 35,000 35,948 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 48,840 47,828 Public Service Co. of Colorado 1st mtge. sec. bond 5.8s, 2018 70,000 74,233 Public Service Co. of Colorado sr. notes Ser. A, 6 7/8s, 2009 150,000 150,815 Southern California Edison Co. 1st mtge. sr. sec. bond 5 1/2s, 2018 80,000 83,998 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.9s, 2013 140,000 136,610 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 75,000 67,336 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 165,000 164,914 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 30,000 31,302 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 45,000 44,600 Veolia Environnement sr. unsub. notes Ser. EMTN, 5 3/8s, 2018 (France) EUR 505,000 638,935 West Penn Power Co. 1st mtge. 5.95s, 2017 $170,000 152,547 Westar Energy, Inc. 1st mtge. sec. bonds 8 5/8s, 2018 145,000 158,851 3,772,382 Total corporate bonds and notes (cost $28,023,386) $27,043,258 45 FOREIGN GOVERNMENT BONDS AND NOTES (14.6%)* Principal amount/Units Value Abu Dhabi (Emirate of) 144A notes 5 1/2s, 2014 AED 325,000 $327,672 Austria (Republic of) notes Ser. EMTN, 3 3/8s, 2012 CHF 2,900,000 2,641,985 Brazil (Federal Republic of) notes zero %, 2012 BRL 837 384,512 Canada (Government of) bonds 5 3/4s, 2033 CAD 750,000 807,215 Denmark (Kingdom of) bonds 6s, 2009 DKK 9,640,000 1,748,497 France (Government of) bonds 4s, 2013 EUR 63 89 Italy (Republic of) unsub. notes Ser. 11, Tranche 1, 3 1/8s, 2010 CHF 1,900,000 1,696,252 Japan (Government of) 30 yr bonds Ser. 23, 2 1/2s, 2036 JPY 106,000,000 1,158,030 Japan (Government of) CPI Linked bonds Ser. 12, 1.2s, 2017 JPY 46,754,400 412,839 Japan (Government of) CPI Linked bonds Ser. 8, 1s, 2016 JPY 262,600,000 2,330,216 Netherlands (Government of) bonds 5s, 2012 EUR 2,500,000 3,606,296 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 3,585,000 537,636 United Kingdom treasury bonds 4 1/4s, 2036 GBP 610,000 882,326 Total foreign government bonds and notes (cost $15,047,660) $16,533,565 ASSET-BACKED SECURITIES (6.5%)* Principal amount Value Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.588s, 2036 $56,000 $12,660 BankAmerica Manufactured Housing Contract Trust Ser. 97-2, Class M, 6.9s, 2028 19,000 16,910 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 82,000 69,546 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 3.688s, 2034 25,622 14,916 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 241,803 112,635 Ser. 00-A, Class A2, 7.575s, 2030 51,608 23,685 Ser. 99-B, Class A-5, 7.44s, 2020 147,905 60,641 Ser. 99-B, Class A4, 7.3s, 2016 146,647 62,857 Ser. 99-B, Class A3, 7.18s, 2015 234,131 102,128 Conseco Finance Securitizations Corp. Ser. 02-2, Class A, IO, 8 1/2s, 2033 258,097 20,127 Ser. 00-4, Class A6, 8.31s, 2032 666,110 341,381 Ser. 00-5, Class A7, 8.2s, 2032 192,000 121,413 Ser. 00-1, Class A5, 8.06s, 2031 120,838 70,927 Ser. 00-4, Class A5, 7.97s, 2032 41,413 24,998 Ser. 00-5, Class A6, 7.96s, 2032 87,433 57,889 Ser. 01-4, Class A4, 7.36s, 2033 222,813 173,043 Ser. 00-6, Class A5, 7.27s, 2031 29,244 21,398 Ser. 01-1, Class A5, 6.99s, 2032 333,355 237,990 FRB Ser. 02-1, Class M1A, 2.56s, 2033 418,000 149,219 Countrywide Asset Backed Certificates FRB Ser. 04-6, Class 2A5, 0.828s, 2034 80,690 53,278 CS First Boston Mortgage Securities Corp. 144A Ser. 04-FR1N, Class A, 5s, 2034 (In default)  11,121 222 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF7, Class 2A3, 0.588s, 2036 87,000 29,953 46 ASSET-BACKED SECURITIES (6.5%)* cont. Principal amount Value Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.768s, 2036 $124,000 $27,438 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 5.2s, 2043 F EUR 455,000 72,218 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $197,860 160,267 Ser. 94-4, Class B2, 8.6s, 2019 80,451 49,075 Ser. 99-5, Class A5, 7.86s, 2030 1,053,537 706,876 Ser. 95-4, Class B1, 7.3s, 2025 84,541 50,481 Ser. 97-6, Class M1, 7.21s, 2029 14,000 7,520 Ser. 96-1, Class M1, 7s, 2027 116,475 84,391 Ser. 93-3, Class B, 6.85s, 2018 4,346 2,535 Ser. 98-3, Class A6, 6.76s, 2030 233,504 167,442 Ser. 99-3, Class A7, 6.74s, 2031 252,298 217,148 Ser. 99-1, Class A6, 6.37s, 2025 22,000 18,729 Ser. 99-1, Class A5, 6.11s, 2023 21,441 20,865 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 887,960 607,940 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 111,442 105,870 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-1A, Class E, 2.238s, 2030 56,488 11,298 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 1.241s, 2036 148,281 54,864 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.768s, 2036 63,000 36,434 Lehman XS Trust Ser. 07-6, Class 3A6, 6 1/2s, 2037 1,055,707 619,629 IFB Ser. 07-3, Class 4B, IO, 6.253s, 2037 305,281 28,632 FRB Ser. 07-6, Class 2A1, 0.648s, 2037 542,321 164,811 LNR CDO, Ltd. 144A FRB Ser. 02-1A, Class FFL, 3.19s, 2037 300,000 60,000 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 F 365,235 158,877 Long Beach Mortgage Loan Trust FRB Ser. 06-4, Class 2A4, 0.698s, 2036 59,000 16,037 Marriott Vacation Club Owner Trust 144A Ser. 04-1A, Class C, 5.265s, 2026 12,211 9,064 Merrill Lynch Mortgage Investors, Inc. Ser. 04-WMC3, Class B3, 5s, 2035 9,884 446 Morgan Stanley ABS Capital I FRB Ser. 04-HE8, Class B3, 3.638s, 2034 16,317 1,131 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.598s, 2036 74,000 36,736 FRB Ser. 06-2, Class A2C, 0.588s, 2036 74,000 26,693 Oakwood Mortgage Investors, Inc. Ser. 96-C, Class B1, 7.96s, 2027 82,218 30,421 Ser. 99-D, Class A1, 7.84s, 2029 196,582 106,154 Ser. 00-A, Class A2, 7.765s, 2017 29,366 15,751 Ser. 00-D, Class A4, 7.4s, 2030 309,000 160,781 Ser. 02-B, Class A4, 7.09s, 2032 80,121 50,853 Ser. 01-D, Class A4, 6.93s, 2031 170,908 100,819 47 ASSET-BACKED SECURITIES (6.5%)* cont. Principal amount Value Oakwood Mortgage Investors, Inc. Ser. 98-A, Class M, 6.825s, 2028 $12,000 $5,572 Ser. 01-E, Class A4, 6.81s, 2031 10,833 7,360 Ser. 01-C, Class A2, 5.92s, 2017 97,635 35,901 Ser. 01-D, Class A3, 5.9s, 2022 58,394 34,152 Ser. 02-C, Class A1, 5.41s, 2032 254,370 137,360 Ser. 01-E, Class A2, 5.05s, 2019 248,571 149,008 Ser. 02-A, Class A2, 5.01s, 2020 126,704 82,456 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 53,172 38,047 Peoples Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 0.568s, 2036 114,000 56,112 Pillar Funding PLC 144A FRB Ser. 04-1A, Class C1, 2.32s, 2011 (United Kingdom) 120,000 115,166 FRB Ser. 04-2A, Class C, 2.2s, 2011 (United Kingdom) 100,000 87,207 SAIL Net Interest Margin Notes 144A Ser. 04-4A, Class B, 7 1/2s, 2034 (In default)  30,709 614 Securitized Asset Backed Receivables, LLC FRB Ser. 07-BR5, Class A2A, 0.568s, 2037 131,643 81,619 FRB Ser. 07-BR4, Class A2A, 0.528s, 2037 117,880 72,210 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 0.648s, 2036 125,000 22,046 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.608s, 2036 59,000 25,097 FRB Ser. 06-3, Class A3, 0.598s, 2036 25,000 8,430 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.698s, 2036 59,000 1,666 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 1.602s, 2015 384,931 219,411 TIAA Real Estate CDO, Ltd. 144A FRB Ser. 02-1A, Class III, 7.6s, 2037 188,000 52,640 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.548s, 2037 748,718 406,179 Total asset-backed securities (cost $12,306,173) $7,404,295 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.2%)* strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing on February 16, 2020. Feb-10/5.03 $6,600,000 $46,085 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 9,000,000 20,962 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing on February 16, 2020. Feb-10/5.03 6,600,000 902,748 48 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.2%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 $9,000,000 $1,512,270 Total purchased options outstanding (cost $1,289,296) $2,482,065 SENIOR LOANS (0.7%)* c Principal amount Value Basic materials (%) Georgia-Pacific, LLC bank term loan FRN Ser. B, 3.258s, 2013 $16,696 $15,502 NewPage Holding Corp. bank term loan FRN 4.792s, 2014 20,483 15,800 31,302 Capital goods (0.1%) Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 3.22s, 2014 1,068 549 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 2 3/4s, 2014 18,803 9,662 Polypore, Inc. bank term loan FRN Ser. B, 3.224s, 2014 26,661 22,662 Sequa Corp. bank term loan FRN 4.224s, 2014 38,947 24,342 Wesco Aircraft Hardware Corp. bank term loan FRN 2.77s, 2013 27,000 22,221 79,436 Communication services (0.1%) Charter Communications, Inc. bank term loan FRN 2.974s, 2014 26,663 22,404 Intelsat Corp. bank term loan FRN Ser. B2, 2.989s, 2011 8,885 8,078 Intelsat Corp. bank term loan FRN Ser. B2-A, 2.989s, 2013 8,888 8,081 Intelsat Corp. bank term loan FRN Ser. B2-C, 2.989s, 2013 8,885 8,078 Level 3 Communications, Inc. bank term loan FRN 3.195s, 2014 27,000 21,560 MetroPCS Wireless, Inc. bank term loan FRN 3.213s, 2013 26,658 24,835 TW Telecom, Inc. bank term loan FRN Ser. B, 3.224s, 2013 26,659 24,222 West Corp. bank term loan FRN 2.834s, 2013 26,727 22,443 139,701 Consumer cyclicals (0.3%) Allison Transmission, Inc. bank term loan FRN Ser. B, 3.219s, 2014 26,106 18,622 Aramark Corp. bank term loan FRN 2 7/8s, 2014 1,613 1,467 Aramark Corp. bank term loan FRN Ser. B, 2.849s, 2014 25,387 23,096 Cinemark USA, Inc. bank term loan FRN 2.724s, 2013 13,381 12,444 Dana Corp. bank term loan FRN 7 1/4s, 2015 16,862 4,974 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 6 1/2s, 2011 20,265 17,610 Goodyear Tire & Rubber Co. (The) bank term loan FRN 2.19s, 2010 27,000 22,487 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 4.09s, 2015 26,730 18,934 49 SENIOR LOANS (0.7%)* c cont. Principal amount Value Consumer cyclicals cont. Lear Corp. bank term loan FRN 3.205s, 2013 $130,886 $51,569 Lender Processing Services, Inc. bank term loan FRN Ser. B, 3.474s, 2014 49,500 47,891 National Bedding Co. bank term loan FRN 2.457s, 2011 11,848 6,813 Navistar Financial Corp. bank term loan FRN 4.385s, 2012 7,200 5,822 Navistar International Corp. bank term loan FRN 4.974s, 2012 19,800 16,010 Univision Communications, Inc. bank term loan FRN Ser. B, 2.768s, 2014 27,000 16,423 VNU Group BV bank term loan FRN Ser. B, 2.469s, 2013 (Netherlands) 26,658 22,517 Yankee Candle Co., Inc. bank term loan FRN 2.974s, 2014 15,154 12,568 299,247 Consumer staples (%) Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 3.474s, 2014 26,661 22,128 Spectrum Brands, Inc. bank term loan FRN 2.916s, 2013 (In default)  1,723 1,358 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 7.019s, 2013 (In default)  25,019 19,727 43,213 Government (%) Affinion Group, Inc. bank term loan FRN Ser. B, 3.474s, 2013 26,736 23,260 23,260 Health care (0.1%) Health Management Associates, Inc. bank term loan FRN 2.97s, 2014 25,271 21,828 IASIS Healthcare Corp. bank term loan FRN Ser. DD, 2.974s, 2014 6,424 5,666 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 2.974s, 2014 1,726 1,522 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 2.518s, 2014 18,564 16,374 Sun Healthcare Group, Inc. bank term loan FRN 2.724s, 2014 4,502 3,853 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 2.974s, 2014 30,351 25,975 75,218 Technology (0.1%) First Data Corp. bank term loan FRN Ser. B1, 3.224s, 2014 26,662 19,416 Freescale Semiconductor, Inc. bank term loan FRN Ser. B, 2.724s, 2013 17,651 10,210 SunGard Data Systems, Inc. bank term loan FRN 2.974s, 2014 26,659 23,875 Travelport bank term loan FRN Ser. B, 3.023s, 2013 10,786 7,176 Travelport bank term loan FRN Ser. DD, 3.224s, 2013 16,010 10,807 71,484 50 SENIOR LOANS (0.7%)* c cont. Principal amount Value Utilities and power (%) Energy Future Holdings Corp. bank term loan FRN Ser. B2, 3.97s, 2014 $26,662 $18,000 NRG Energy, Inc. bank term loan FRN 2.72s, 2014 15,962 14,811 NRG Energy, Inc. bank term loan FRN 1.12s, 2014 8,528 7,914 40,725 Total senior loans (cost $987,969) $803,586 MUNICIPAL BONDS AND NOTES (0.2%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $100,000 $103,559 Tobacco Settlement Fin. Auth. of WVA Rev. Bonds, Ser. A, 7.467s, 6/1/47 170,000 95,628 Total municipal bonds and notes (cost $270,735) $199,187 SHORT-TERM INVESTMENTS (10.3%)* Principal amount/shares Value Putnam Money Market Liquidity Fund e 3,773,988 $3,773,988 SSgA Prime Money Market Fund i 3,950,000 3,950,000 U.S. Treasury Bills with effective yields ranging from 0.45% to 0.48%, November 19, 2009 # $176,000 175,383 U.S. Treasury Cash Management Bills for an effective yield of 0.88%, May 15, 2009 # 3,785,000 3,783,705 Total short-term investments (cost $11,683,227) $11,683,076 TOTAL INVESTMENTS Total investments (cost $184,846,388) $177,353,901 Key to holdings currency abbreviations AED United Arab Emirates Dirham AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc DKK Danish Krone EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso PLN Polish Zloty SEK Swedish Krona USD / $ United States Dollar * Percentages indicated are based on net assets of $113,168,069.  Non-income-producing security. # These securities, in part or in entirety, were pledged and segregated with the custodian or broker to cover margin requirements for futures contracts at April 30, 2009. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at April 30, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). e See Note 5 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. 51 F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for SFAS 157 disclosures based on the securities valuation inputs. i Securities purchased with cash or received, that were pledged to the fund for collateral on certain derivative contracts (Note 1). R Real Estate Investment Trust. At April 30, 2009, liquid assets totaling $68,656,917 have been designated as collateral for open forward commitments, swap contracts, forward contracts and futures contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. TBA after the name of a security represents to be announced securities (Note 1). The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at April 30, 2009. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at April 30, 2009. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at April 30, 2009 (as a percentage of Portfolio Value): United States 84.0% Denmark 1.0% Austria 2.8 Italy 1.0 Japan 2.3 Canada 0.9 Netherlands 2.2 France 0.8 United Kingdom 1.5 Other 2.0 Germany 1.5 Total 100.0% FORWARD CURRENCY CONTRACTS TO BUY at 4/30/09 (aggregate face value $65,859,071) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $6,687,888 $6,539,373 5/20/09 $148,515 British Pound 4,055,904 4,053,872 5/20/09 2,032 Canadian Dollar 85,116 85,438 5/20/09 (322) Czech Koruna 155,819 156,702 5/20/09 (883) Euro 27,637,687 28,071,571 5/20/09 (433,884) Hungarian Forint 137,837 133,863 5/20/09 3,974 Japanese Yen 20,151,474 19,894,384 5/20/09 257,090 Malaysian Ringgit 273,829 271,220 5/20/09 2,609 Mexican Peso 316,906 319,484 5/20/09 (2,578) Norwegian Krone 2,277,271 2,266,246 5/20/09 11,025 Polish Zloty 751,483 744,288 5/20/09 7,195 Singapore Dollar 229,849 225,766 5/20/09 4,083 South African Rand 472,279 439,454 5/20/09 32,825 South Korean Won 978,340 936,456 5/20/09 41,884 Swedish Krona 1,141,906 1,131,874 5/20/09 10,032 Swiss Franc 200,261 201,062 5/20/09 (801) Taiwan Dollar 395,194 388,018 5/20/09 7,176 Total $89,972 52 FORWARD CURRENCY CONTRACTS TO SELL at 4/30/09 (aggregate face value $26,064,657) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $750,582 $735,464 5/20/09 $(15,118) Brazilian Real 362,049 351,386 5/20/09 (10,663) British Pound 880,878 880,829 5/20/09 (49) Canadian Dollar 2,709,341 2,614,929 5/20/09 (94,412) Czech Koruna 374,057 375,794 5/20/09 1,737 Danish Krone 1,195,204 1,210,435 5/20/09 15,231 Euro 6,284,354 6,377,201 5/20/09 92,847 Norwegian Krone 963,145 959,522 5/20/09 (3,623) Polish Zloty 156,923 155,301 5/20/09 (1,622) South African Rand 197,642 184,428 5/20/09 (13,214) Swedish Krona 1,942,398 1,933,262 5/20/09 (9,136) Swiss Franc 10,259,268 10,286,106 5/20/09 26,838 Total $(11,184) FUTURES CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 4 $2,087,340 Jun-09 $(6,247) Canadian Government Bond 10 yr (Long) 5 519,328 Jun-09 (9,116) Euro-Bobl 5 yr (Short) 25 3,845,027 Jun-09 (8,868) Euro-Bund 10 yr (Short) 61 9,911,709 Jun-09 (241) Euro-Buxl 30 yr Bond (Long) 12 1,562,676 Jun-09 3,143 Euro-Dollar 90 day (Short) 15 3,714,563 Jun-09 (69,891) Euro-Dollar 90 day (Short) 43 10,643,038 Sep-09 (218,580) Euro-Dollar 90 day (Short) 80 19,761,000 Dec-09 (404,888) Euro-Dollar 90 day (Short) 3 740,063 Mar-10 (17,671) Euro-Euribor Interest Rate 90 day (Long) 13 4,217,164 Dec-10 15,886 Euro-Euribor Interest Rate 90 day (Long) 20 6,504,521 Sep-10 19,709 Euro-Euribor Interest Rate 90 day (Short) 17 5,555,049 Dec-09 (23,694) Euro-Euribor Interest Rate 90 day (Short) 20 6,545,630 Sep-09 (22,527) Euro-Schatz 2 yr (Short) 110 15,762,091 Jun-09 (57,970) Japanese Government Bond 10 yr Mini (Long) 20 2,774,220 Jun-09 (15,930) Sterling 90 day (Long) 3 542,802 Sep-10 (878) Sterling Interest Rate 90 day (Short) 3 548,136 Sep-09 (360) U.K. Gilt 10 yr (Long) 23 4,109,939 Jun-09 (87,507) U.S. Treasury Bond 20 yr (Long) 27 3,309,188 Jun-09 (138,262) U.S. Treasury Note 2 yr (Long) 17 3,698,297 Jun-09 6,875 U.S. Treasury Note 5 yr (Short) 99 11,596,922 Jun-09 (16,265) U.S. Treasury Note 10 yr (Short) 5 604,688 Jun-09 3,893 Total $(1,049,389) 53 WRITTEN OPTIONS OUTSTANDING at 4/30/09 (premiums received $1,660,532) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.40% versus the three month USD-LIBOR-BBA maturing on November 9, 2019. $14,966,000 Nov-09/4.40 $1,401,267 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 3,954,500 May-12/5.51 558,257 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.40% versus the three month USD-LIBOR-BBA maturing on November 9, 2019. 14,966,000 Nov-09/4.40 126,180 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 3,954,500 May-12/5.51 95,778 Total $2,181,482 TBA SALE COMMITMENTS OUTSTANDING at 4/30/09 (proceeds receivable $8,225,625) (Unaudited) Principal Settlement Agency amount date Value FNMA, 5s, May 1, 2039 $8,000,000 5/12/09 $8,228,125 Total $8,228,125 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $4,142,000 $ 5/23/10 3 month USD- LIBOR-BBA 3.155% $136,546 5,900,000  7/18/13 4.14688% 3 month USD- LIBOR-BBA (493,453) 1,000,000  7/29/18 3 month USD- LIBOR-BBA 4.75% 141,080 3,598,000  8/26/18 3 month USD- LIBOR-BBA 4.54375% 425,038 48,160,000  9/10/10 3 month USD- LIBOR-BBA 3.22969% 1,429,908 6,774,000  9/18/38 4.36125% 3 month USD- LIBOR-BBA (925,530) 83,132,000  9/18/10 3 month USD- LIBOR-BBA 2.86667% 2,007,576 2,000,000  9/19/18 3 month USD- LIBOR-BBA 4.07% 152,513 1,222,000 (3,814) 10/1/18 4.30% 3 month USD- LIBOR-BBA (119,485) 3,364,000 (14,175) 10/8/38 3 month USD- LIBOR-BBA 4.30% 403,089 1,867,000 (705) 10/20/18 4.60% 3 month USD- LIBOR-BBA (221,454) 54 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. cont. $885,000 $(805) 10/20/10 3.00% 3 month USD- LIBOR-BBA $(23,708) 8,981,000  10/26/12 4.6165% 3 month USD- LIBOR-BBA (761,693) 4,436,000  5/19/10 3.2925% 3 month USD- LIBOR-BBA (155,785) 6,373,000  7/22/10 3 month USD- LIBOR-BBA 3.5375% 243,057 2,580,000  5/8/28 4.95% 3 month USD- LIBOR-BBA (545,437) Barclays Bank PLC 9,735,000  12/9/20 3 month USD- LIBOR-BBA 2.91875% (322,590) Citibank, N.A. JPY 222,000,000  9/11/16 1.8675% 6 month JPY- LIBOR-BBA (122,283) MXN 12,100,000 F  7/18/13 1 month MXN- TIIE-BANXICO 9.175% 92,594 MXN 3,630,000 F  7/22/13 1 month MXN- TIIE-BANXICO 9.21% 28,631 AUD 700,000 E  9/11/18 6.1% 6 month AUD- BBR-BBSW (3,828) $1,730,000  9/16/10 3.175% 3 month USD- LIBOR-BBA (49,707) 27,682,000  9/17/13 3 month USD- LIBOR-BBA 3.4975% 1,333,724 6,548,000  9/18/38 4.45155% 3 month USD- LIBOR-BBA (1,003,334) 40,458,000  9/18/10 3 month USD- LIBOR-BBA 2.92486% 1,014,039 23,214,000  2/24/16 2.77% 3 month USD- LIBOR-BBA 127,308 3,678,000  3/25/19 2.95% 3 month USD- LIBOR-BBA 81,270 7,224,000  3/27/14 3 month USD- LIBOR-BBA 2.335% (61,390) MXN 6,500,000 E  3/28/13 1 month MXN- TIIE-BANXICO 6.9425% 574 $1,938,000  4/6/39 3.295% 3 month USD- LIBOR-BBA 118,473 3,225,000  4/15/19 3.065% 3 month USD- LIBOR-BBA 43,572 5,414,000  4/29/19 3 month USD- LIBOR-BBA 3.05% (84,399) Citibank, N.A., London JPY 530,000,000  2/10/16 6 month JPY- LIBOR-BBA 1.755% 250,230 55 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International $16,626,000 $ 9/18/10 3 month USD- LIBOR-BBA 2.91916% $415,271 3,527,000  9/23/10 3 month USD- LIBOR-BBA 3.32% 109,285 9,069,000  10/9/10 3 month USD- LIBOR-BBA 2.81% 211,896 20,955,000 14,701 10/31/13 3.80% 3 month USD- LIBOR-BBA (1,216,126) 10,660,000 10,134 10/31/18 4.35% 3 month USD- LIBOR-BBA (1,022,628) 4,740,000 (50,663) 12/10/38 2.69% 3 month USD- LIBOR-BBA 728,029 13,660,000 89,944 12/10/28 3 month USD- LIBOR-BBA 2.81% (1,318,691) 6,050,000  6/30/38 2.71% 3 month USD- LIBOR-BBA 963,925 3,207,000  1/16/19 3 month USD- LIBOR-BBA 2.32% (221,767) 12,386,000  1/22/14 2.03719% 3 month USD- LIBOR-BBA 189,418 3,215,000  2/5/14 2.475% 3 month USD- LIBOR-BBA (5,400) 1,047,000  2/5/29 3 month USD- LIBOR-BBA 3.35% (31,442) SEK 16,940,000  4/7/14 2.735% 3 month SEK- STIBOR-SIDE (11,976) CHF 8,430,000  11/17/11 2.5125% 6 month CHF- LIBOR-BBA (276,145) $1,730,000  4/28/39 3.50375% 3 month USD- LIBOR-BBA 41,256 CHF 3,190,000  4/29/11 6 month CHF- LIBOR-BBA 0.83% 1,418 CHF 690,000  4/29/19 2.3875% 6 month CHF- LIBOR-BBA 4,762 EUR 2,150,000  4/29/11 1.8725% 6 month EUR- EURIBOR- REUTERS (4,208) EUR 490,000  4/29/19 6 month EUR- EURIBOR- REUTERS 3.43% 34 SEK 16,940,000 E  5/4/14 3 month SEK- STIBOR-SIDE 2.625% (4,143) EUR 1,590,000 E  5/4/14 2.685% 6 month EUR- EURIBOR- REUTERS 1,371 56 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG $10,402,000 $ 4/21/14 2.51% 3 month USD- LIBOR-BBA $17,568 3,895,000  4/30/19 3.145% 3 month USD- LIBOR-BBA 28,751 2,298,000  9/23/38 4.75% 3 month USD- LIBOR-BBA (477,558) 3,412,000  10/17/18 4.585% 3 month USD- LIBOR-BBA (399,990) 47,500,000  11/25/13 3 month USD- LIBOR-BBA 2.95409% 1,533,128 7,586,000  11/28/13 3 month USD- LIBOR-BBA 2.8725% 213,619 12,606,000  12/11/18 3 month USD- LIBOR-BBA 2.94% (157,651) 3,595,000  12/15/18 3 month USD- LIBOR-BBA 2.80776% (87,968) 2,083,000  12/16/28 3 month USD- LIBOR-BBA 2.845% (205,005) 3,822,000  12/19/10 3 month USD- LIBOR-BBA 1.53429% 23,273 2,000,000  12/22/13 2.008% 3 month USD- LIBOR-BBA 29,708 1,345,000  12/24/13 2.165% 3 month USD- LIBOR-BBA 10,065 6,046,000  12/30/13 2.15633% 3 month USD- LIBOR-BBA 50,105 4,679,000  1/9/14 3 month USD- LIBOR-BBA 2.165% (39,336) 3,351,000  1/13/19 3 month USD- LIBOR-BBA 2.52438% (171,084) 2,954,000  1/20/19 3 month USD- LIBOR-BBA 2.347% (198,283) 3,116,000  1/22/29 3 month USD- LIBOR-BBA 2.8875% (292,544) 2,477,000  1/22/14 2.055% 3 month USD- LIBOR-BBA 35,778 5,244,000  1/28/29 3 month USD- LIBOR-BBA 3.1785% (270,739) 12,620,000  1/30/11 3 month USD- LIBOR-BBA 1.45% 64,190 52,041,000  2/3/14 2.44% 3 month USD- LIBOR-BBA (14,165) 21,426,000  2/3/24 3 month USD- LIBOR-BBA 3.27% (532,199) 3,306,000  2/5/29 3 month USD- LIBOR-BBA 3.324% (111,850) 9,251,000  2/5/14 2.44661% 3 month USD- LIBOR-BBA (3,068) 57 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $28,569,000 $ 2/6/14 2.5529% 3 month USD- LIBOR-BBA $(151,831) 10,509,000  2/6/29 3 month USD- LIBOR-BBA 3.42575% (200,139) 1,000,000  2/6/14 2.5675% 3 month USD- LIBOR-BBA (6,009) 18,943,000  2/10/14 2.5825% 3 month USD- LIBOR-BBA (121,657) 6,027,000  2/10/29 3 month USD- LIBOR-BBA 3.4725% (75,369) 6,549,000  2/25/14 2.4675% 3 month USD- LIBOR-BBA 792 1,000,000  3/10/16 3 month USD- LIBOR-BBA 2.845% (1,947) 153,000,000  3/16/11 1.6725% 3 month USD- LIBOR-BBA (749,363) 75,000,000  3/16/16 3 month USD- LIBOR-BBA 2.85% (161,563) 19,000,000  3/16/29 3.29% 3 month USD- LIBOR-BBA 792,189 46,139,000  3/20/11 3 month USD- LIBOR-BBA 1.43% 1,827 19,600,000  3/23/11 3 month USD- LIBOR-BBA 1.45% 10,612 63,000,000  3/30/14 2.36% 3 month USD- LIBOR-BBA 480,235 29,000,000  3/30/21 3 month USD- LIBOR-BBA 3.125% (678,427) 5,334,000  4/8/19 3.115% 3 month USD- LIBOR-BBA 46,240 2,936,000  4/14/19 3 month USD- LIBOR-BBA 3.037% (46,693) 1,480,000 E  4/17/39 3.66904% 3 month USD- LIBOR-BBA 46,561 EUR 3,272,500 E  4/23/24 6 month EUR- EURIBOR- REUTERS 4.926% 24,606 Goldman Sachs International $15,167,000  4/3/18 3 month USD- LIBOR-BBA 4.19% 1,294,406 3,159,000  4/23/18 4.43% 3 month USD- LIBOR-BBA (325,739) 3,198,000  5/19/18 4.525% 3 month USD- LIBOR-BBA (409,203) 3,393,000  5/30/28 5.014% 3 month USD- LIBOR-BBA (743,274) JPY 139,000,000  6/10/16 1.953% 6 month JPY- LIBOR-BBA (88,189) 58 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $1,012,000 $6,264 11/18/18 4.10% 3 month USD- LIBOR-BBA $(86,519) 2,630,000  1/23/19 2.61125% 3 month USD- LIBOR-BBA 115,999 AUD 4,550,000 E  2/14/12 3 month AUD- BBR-BBSW 4.39% (13,912) GBP 5,170,000  4/7/11 2.2% 6 month GBP- LIBOR-BBA (19,485) GBP 4,350,000  4/7/14 6 month GBP- LIBOR-BBA 3.26% 77,050 GBP 1,200,000  4/7/19 3.85% 6 month GBP- LIBOR-BBA (29,728) JPMorgan Chase Bank, N.A. $3,004,000  3/7/18 4.45% 3 month USD- LIBOR-BBA (324,185) 809,000  3/11/38 5.0025% 3 month USD- LIBOR-BBA (204,951) 6,839,000  3/20/13 3 month USD- LIBOR-BBA 3.145% 241,415 18,147,000  3/26/10 3 month USD- LIBOR-BBA 2.33375% 217,714 3,922,000  4/8/13 3 month USD- LIBOR-BBA 3.58406% 201,259 6,903,000  5/23/10 3 month USD- LIBOR-BBA 3.16% 227,198 1,000,000  6/27/18 3 month USD- LIBOR-BBA 4.8305% 149,897 700,000  7/17/18 4.52% 3 month USD- LIBOR-BBA (85,539) 5,103,000  7/22/10 3 month USD- LIBOR-BBA 3.565% 195,620 18,666,000  7/28/10 3 month USD- LIBOR-BBA 3.5141% 706,858 AUD 3,480,000 E  8/6/18 6 month AUD- BBR-BBSW 6.865% 92,135 JPY 153,840,000  9/18/15 1.19% 6 month JPY- LIBOR-BBA (14,471) $4,340,000  9/23/38 4.70763% 3 month USD- LIBOR-BBA (868,087) 2,297,000  10/22/10 3 month USD- LIBOR-BBA 2.78% 51,508 1,531,000  10/22/18 3 month USD- LIBOR-BBA 4.2825% 140,263 2,802,000  10/23/13 3 month USD- LIBOR-BBA 3.535% 133,743 EUR 11,390,000  11/4/18 6 month EUR- EURIBOR- REUTERS 4.318% 1,110,141 59 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $1,741,000 $(5,121) 11/4/18 3 month USD- LIBOR-BBA 4.45% $210,419 JPY 1,650,000,000  11/10/15 6 month JPY- LIBOR-BBA 1.3225% 326,630 $7,418,000  11/10/18 3 month USD- LIBOR-BBA 4.83% 1,162,802 3,000,000  12/3/18 3 month USD- LIBOR-BBA 2.918% (41,088) EUR 15,200,000  12/11/13 6 month EUR- EURIBOR- REUTERS 3.536% 771,925 $2,981,000  12/19/18 5% 3 month USD- LIBOR-BBA (500,305) PLN 2,820,000  1/26/11 6 month PLN- WIBOR-WIBO 4.177% (9,160) JPY 730,000,000  6/6/13 1.83% 6 month JPY- LIBOR-BBA (317,627) $2,310,000  1/27/24 3.1% 3 month USD- LIBOR-BBA 96,782 AUD 3,640,000 E  1/27/12 3 month AUD- BBR-BBSW 4.21% (14,052) $1,155,000  2/3/24 3 month USD- LIBOR-BBA 3.2825% (26,956) AUD 1,400,000  2/24/19 4.825% 6 month AUD- BBR-BBSW 18,343 $22,000,000  3/3/11 3 month USD- LIBOR-BBA 1.68283% 122,677 EUR 4,800,000  3/4/14 1 month EUR- EURIBOR- REUTERS 2.74% 24,736 $2,105,000  3/6/39 3.48% 3 month USD- LIBOR-BBA 52,708 AUD 1,050,000  3/6/19 4.93% 6 month AUD- BBR-BBSW 8,318 CAD 2,050,000  3/16/11 0.98% 3 month CAD- BA-CDOR (6,369) CAD 450,000  3/16/19 3 month CAD- BA-CDOR 2.7% (8,862) CAD 2,110,000  3/17/13 1.56% 3 month CAD- BA-CDOR 2,039 $2,140,000  3/19/13 3 month USD- LIBOR-BBA 2.28% 4,318 690,000  3/19/24 3.37% 3 month USD- LIBOR-BBA 11,468 CAD 670,000  3/17/24 3 month CAD- BA-CDOR 3.46% (18,193) $18,000,000  3/20/19 3.20875% 3 month USD- LIBOR-BBA (11,742) 60 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $18,953,000 $ 3/23/16 3 month USD- LIBOR-BBA 2.6125% $(335,686) 17,000,000  3/24/11 3 month USD- LIBOR-BBA 1.4625% 10,952 1,500,000  4/1/24 3 month USD- LIBOR-BBA 3.17% (61,822) 12,400,000  4/3/11 3 month USD- LIBOR-BBA 1.365% (19,116) 4,620,000  4/3/13 1.963% 3 month USD- LIBOR-BBA 50,213 26,580,000  4/3/14 2.203% 3 month USD- LIBOR-BBA 401,409 450,000  4/8/19 3.135% 3 month USD- LIBOR-BBA 3,117 14,520,000  4/9/11 3 month USD- LIBOR-BBA 1.5025% 16,782 581,000  4/9/19 3 month USD- LIBOR-BBA 3.1125% (5,194) EUR 3,420,000 E  4/17/24 6 month EUR- EURIBOR- REUTERS 4.95% 29,207 $1,480,000 E  4/17/39 3.7% 3 month USD- LIBOR-BBA 42,076 GBP 2,620,000  4/20/11 2.2% 6 month GBP- LIBOR-BBA (12,913) GBP 2,210,000  4/20/14 6 month GBP- LIBOR-BBA 3.17875% 25,010 GBP 610,000  4/20/19 3.725% 6 month GBP- LIBOR-BBA (4,899) AUD 4,404,000 E  4/22/11 3 month AUD- BBR-BBSW 4.05% 7,804 AUD 4,404,000  4/22/10 3% 3 month AUD- BBR-BBSW (3,589) CAD 1,100,000  4/21/19 2.7425% 6 month CAD- BA-CDOR 20,985 $2,960,000 E  5/1/39 3 month USD- LIBOR-BBA 3.84125% (42,890) EUR 6,692,500 E  5/6/24 4.76248% 6 month EUR- EURIBOR- REUTERS (5,059) Merrill Lynch Capital Services, Inc. JPY 139,000,000  6/10/16 1.99625% 6 month JPY- LIBOR-BBA (92,621) Merrill Lynch Derivative Products AG JPY 69,500,000  6/11/17 2.05625% 6 month JPY- LIBOR-BBA (51,199) 61 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) UBS AG $6,088,000 $209,069 11/10/38 4.45% 3 month USD- LIBOR-BBA $(814,562) 26,508,000 673,401 11/10/18 4.45% 3 month USD- LIBOR-BBA (2,593,424) 1,899,000 24,983 11/24/38 3.3% 3 month USD- LIBOR-BBA 117,631 674,000 3,290 11/24/18 3.4% 3 month USD- LIBOR-BBA (16,599) 518,000 (164) 11/24/10 3 month USD- LIBOR-BBA 2.05% 9,121 58,630,000  11/24/10 3 month USD- LIBOR-BBA 2.05% 1,050,866 Total $1,270,429 E See Note 1 to the financial statements regarding extended effective dates. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for SFAS 157 disclosures based on securities valuation inputs. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Deutsche Bank AG EUR 1,242,000 3/27/14 1.785% Eurostat Eurozone $13,176 HICP excluding tobacco Goldman Sachs International EUR 2,070,000 4/30/13 2.375% French Consumer 114,716 Price Index excluding tobacco EUR 2,070,000 4/30/13 (2.41%) Eurostat Eurozone (121,852) HICP excluding tobacco EUR 2,070,000 5/6/13 2.34% French Consumer 110,899 Price Index excluding tobacco EUR 2,070,000 5/6/13 (2.385%) Eurostat Eurozone (119,546) HICP excluding tobacco EUR 1,640,000 4/23/14 1.67% Eurostat Eurozone 6,872 HICP excluding tobacco EUR 1,242,000 4/14/14 1.835% Eurostat Eurozone (7,543) HICP excluding tobacco 62 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank, N.A. $450,000 F 4/8/19 (2.40%) USA Non Revised $10,791 Consumer Price Index- Urban (CPI-U) Total $7,513 F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for SFAS 157 disclosures based on securities valuation inputs. CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. DJ ABX CMBX BBB Index  $166 $242,000 10/12/52 (134 bp) $213,833 Financial Security Assurance Holdings, Ltd, 6.4%, 12/15/66 Baa1  25,000 12/20/12 95 bp (8,685) Marsh & Mclennan Co. Inc., 5 3/8%, 7/15/14   140,000 3/20/12 (95 bp) (1,621) MetLife Inc., 5%, 6/15/15   70,000 12/20/13 (384 bp) 5,438 Barclays Bank PLC DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 35,635 246,486 7/25/45 18 bp 1,440 DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 28,196 184,864 7/25/45 18 bp 2,550 DJ ABX HE PEN AAA Series 7 Version 1 Index A 170,919 290,000 8/25/37 9 bp (24,828) DJ CDX NA IG Series 12 Version 1 Index  (69,015) 1,830,000 6/20/14 (100 bp) (18,141) Citibank, N.A. Conagra Foods Inc., 7%, 10/1/28   70,000 9/20/10 (27 bp) (16) DJ ABX HE PEN AAA Series 6 Version 1 Index AA 50,822 253,987 5/25/46 11 bp (53,209) DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 16,938 104,606 7/25/45 18 bp 2,117 DJ ABX HE PEN AAA Series 6 Version 2 Index AA 20,322 117,618 5/25/46 11 bp (27,854) 63 CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Citibank, N.A. cont. Marsh & Mclennan Co. Inc., 5 3/8%, 7/15/14  $ $75,000 9/20/14 (105 bp) $(1,897) Mohawk Industries, Inc., 7.2%, 4/15/12   575,000 3/20/16 (140 bp) 32,514 Rexam PLC, 4 3/8%, 3/15/13   155,000 6/20/13 (145 bp) 8,881 Sara Lee Corp., 6 1/8%, 11/1/32   75,000 9/20/11 (43 bp) 1 Credit Suisse International DJ ABX HE AAA Series 7 Version 2 Index BB+ 26,085 47,000 1/25/38 76 bp (8,926) DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 35,995 220,334 7/25/45 18 bp 5,428 DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 14,310 88,374 7/25/45 18 bp 2,050 DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 11,341 70,038 7/25/45 18 bp 1,624 DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 5,451 33,666 7/25/45 18 bp 781 DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 6,898 37,273 7/25/45 18 bp 1,727 DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 10,111 57,413 7/25/45 18 bp 2,146 DJ ABX HE PEN AAA Series 6 Version 2 Index AA 85,825 417,630 5/25/46 11 bp (84,360) DJ ABX HE PEN AAA Series 6 Version 2 Index AA 104,809 321,319 5/25/46 11 bp (26,128) DJ ABX HE PEN AAA Series 7 Version 1 Index A 217,906 367,000 8/25/37 9 bp (29,815) DJ CDX NA HY Series 10 B+ 10,626 101,200 6/20/13 500 bp (7,054) DJ CDX NA HY Series 10 B+ 42,033 395,600 6/20/13 500 bp (27,082) DJ CMB NA CMBX AAA Index  (680,516) 4,344,000 2/17/51 (35 bp) 475,863 DJ CMB NA CMBX AAA Index  (147,332) 1,089,000 2/17/51 (35 bp) 142,561 64 CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. General Electric Capital Corp., 5 5/8%, 9/15/17 Aa2 $ $135,000 12/20/13 530 bp $(6,403) Liberty Mutual Insurance, 7 7/8%, 10/15/26   15,000 12/20/13 (210 bp) 506 Deutsche Bank AG Cadbury Schweppes US Finance LLC, 5 1/8%, 10/1/13   560,000 12/20/13 (86 bp) (9,460) DJ ABX HE AAA Series 6 Version 1 Index AAA 16,936 155,918 7/25/45 18 bp (31,723) DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 12,099 69,737 7/25/45 18 bp 2,424 DJ ABX HE PEN AAA Series 6 Version 2 Index AA 67,668 190,916 5/25/46 11 bp (10,529) DJ CDX NA HY Series 11 Version 1 Index B 79,994 340,400 12/20/13 500 bp 8,092 DJ CDX NA IG Series 12 Version 1 Index  (153,298) 3,973,000 6/20/14 (100 bp) (42,628) General Electric Capital Corp., 6%, 6/15/12 Aa2  275,000 9/20/13 109 bp (52,756) Genworth Financial Inc., 5 3/4%, 6/15/14   515,000 6/20/18 (143 bp) 315,948 India Government Bond, 5 7/8%, 1/2/10 BBB/F  370,000 1/11/10 170 bp 6,384 Korea Monetary STAB Bond, 5.15%, 2/12/10 A2  480,000 F 2/19/10 115 bp 3,927 Korea Monetary STAB Bond, 5.45%, 1/23/10 AA/F  695,000 F 2/1/10 101 bp 3,127 MetLife Inc., 5%, 6/15/15   70,000 12/20/13 (405 bp) 4,662 Reynolds American, Inc., 7 5/8%, 6/1/16   1,705,000 6/20/13 (105 bp) 62,122 Goldman Sachs International DJ ABX HE AAA Index BB+ 24,677 105,000 1/25/38 76 bp (53,539) DJ CDX NA CMBX AAA Index AAA 4,389 120,000 3/15/49 7 bp (23,210) DJ CDX NA IG Series 12 Version 1 Index  (186,247) 4,238,000 6/20/14 (100 bp) (67,724) 65 CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International cont. DJ CMB NA CMBX AAA Index  $(143,720) $1,729,000 2/17/51 (35 bp) $318,703 Rhodia SA, Euribor+275, 10/15/13   EUR 645,000 9/20/13 (387 bp) 163,496 JPMorgan Chase Bank, N.A. DJ ABX HE PEN AAA Series 6 Version 2 Index AA 56,224 $273,590 5/25/46 11 bp (55,835) DJ ABX HE PEN AAA Series 6 Version 2 Index AA 68,955 191,769 5/25/46 11 bp (9,591) DJ CMBX NA AAA Series 4 Version 1 Index AAA 1,958,739 5,016,000 2/17/51 35 bp 601,410 Lexmark International, Inc., 5.9%, 6/1/13   105,000 6/20/13 (113 bp) 6,686 Merrill Lynch Capital Services, Inc. Bombardier, Inc, 6 3/4%, 5/1/12   250,000 6/20/12 (150 bp) 31,370 D.R. Horton Inc., 7 7/8%, 8/15/11   170,000 9/20/11 (426 bp) (7,740) Pulte Homes Inc., 5.25%, 1/15/14   159,000 9/20/11 (482 bp) (11,617) Morgan Stanley Capital Services, Inc. Bombardier, Inc, 6 3/4%, 5/1/12   125,000 6/20/12 (114 bp) 16,934 DJ CDX NA IG Series 12 Version 1 Index  (427,814) 10,530,000 6/20/14 (100 bp) (135,080) DJ CMB NA CMBX AAA Index AAA 214,166 1,973,500 2/17/51 35 bp (316,254) UBS, AG Starwood Hotels & Resorts Worldwide, Inc., 7 7/8%, 5/1/12   1,740,000 6/20/12 (195 bp) 70,566 Total $1,361,606 * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at April 30, 2009. Securities rated by Fitch are indicated by /F. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for SFAS 157 disclosures based on securities valuation inputs. 66 In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ( SFAS 157 ). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of April 30, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $7,723,988 $(1,049,389) Level 2 169,214,044 2,194,886 Level 3 415,869  Total $177,353,901 $1,145,497 Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of April 30, 2009: Investment in securities Other financial instruments Balance as of October 31, 2008 $1,083,539 $ Accrued discounts/premiums   Realized gain/(loss) (49,237)  Change in net unrealized appreciation/(depreciation) (29,944)  Net purchases/sales (11,352)  Net transfers in and/or out of Level 3 (577,137)  Balance as of April 30, 2009 $415,869 $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The accompanying notes are an integral part of these financial statements. 67 Statement of assets and liabilities 4/30/09 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $181,072,400) $173,579,913 Affiliated issuers (identified cost $3,773,988) (Note 5) 3,773,988 Cash 26,256 Foreign currency (cost $25,166) (Note 1) 24,640 Interest and other receivables 1,588,893 Receivable for shares of the fund sold 84,269 Receivable for investments sold 9,664,547 Receivable for sales of delayed delivery securities (Notes 1 and 6) 15,180,486 Unrealized appreciation on swap contracts (Note 1) 26,430,443 Receivable for variation margin (Note 1) 19,048 Unrealized appreciation on forward currency contracts (Note 1) 684,588 Receivable for receivable purchase agreement (Note 2) 74,807 Premiums paid on swap contracts (Note 1) 1,883,389 Total assets 233,015,267 LIABILITIES Payable for investments purchased 9,435,413 Payable for purchases of delayed delivery securities (Notes 1 and 6) 65,394,609 Payable for shares of the fund repurchased 189,638 Payable for compensation of Manager (Note 2) 89,084 Payable for investor servicing fees (Note 2) 18,717 Payable for custodian fees (Note 2) 25,824 Payable for Trustee compensation and expenses (Note 2) 81,632 Payable for administrative services (Note 2) 1,364 Payable for distribution fees (Note 2) 31,742 Unrealized depreciation on forward currency contracts (Note 1) 605,800 Written options outstanding, at value (premiums received $1,660,532) (Notes 1 and 3) 2,181,482 Premiums received on swap contracts (Note 1) 4,430,021 Unrealized depreciation on swap contracts (Note 1) 23,790,895 TBA sale commitments, at value (proceeds receivable $8,225,625) (Note 1) 8,228,125 Collateral on certain derivative contracts, at value (Note 1) 5,212,110 Other accrued expenses 130,742 Total liabilities 119,847,198 Net assets $113,168,069 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $133,755,604 Undistributed net investment income (Note 1) 10,823,795 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (25,101,782) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (6,309,548) Total  Representing net assets applicable to capital shares outstanding $113,168,069 (Continued on next page) 68 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($80,652,213 divided by 7,611,021 shares) $10.60 Offering price per class A share (100/96.00 of $10.60)* $11.04 Net asset value and offering price per class B share ($7,373,166 divided by 698,074 shares)** $10.56 Net asset value and offering price per class C share ($2,974,437 divided by 281,480 shares)** $10.57 Net asset value and redemption price per class M share ($17,191,144 divided by 1,634,075 shares) $10.52 Offering price per class M share (100/96.75 of $10.52)*** $10.87 Net asset value, offering price and redemption price per class R share ($483,620 divided by 45,672 shares) $10.59 Net asset value, offering price and redemption price per class Y share ($4,493,489 divided by 423,808 shares) $10.60 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 69 Statement of operations Six months ended 4/30/09 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $10,582) (including interest income of $803 from investments in affiliated issuers) (Note 5) $3,231,039 EXPENSES Compensation of Manager (Note 2) 395,285 Investor servicing fees (Note 2) 134,499 Custodian fees (Note 2) 36,332 Trustee compensation and expenses (Note 2) 14,788 Administrative services (Note 2) 11,985 Distribution fees  Class A (Note 2) 100,795 Distribution fees  Class B (Note 2) 39,373 Distribution fees  Class C (Note 2) 15,801 Distribution fees  Class M (Note 2) 40,488 Distribution fees  Class R (Note 2) 1,173 Auditing 88,472 Other 44,285 Fees waived and reimbursed by Manager (Note 2) (238,235) Total expenses 685,041 Expense reduction (Note 2) (1,591) Net expenses 683,450 Net investment income 2,547,589 Net realized gain on investments (Notes 1 and 3) 1,084,263 Net realized loss on swap contracts (Note 1) (9,987,181) Net realized gain on futures contracts (Note 1) 51,266 Net realized loss on foreign currency transactions (Note 1) (4,682,917) Net realized gain on written options (Notes 1 and 3) 210,401 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 4,316,435 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 10,933,978 Net gain on investments 1,926,245 Net increase in net assets resulting from operations $4,473,834 The accompanying notes are an integral part of these financial statements. 70 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 4/30/09* Year ended 10/31/08 Operations: Net investment income $2,547,589 $7,232,990 Net realized gain (loss) on investments and foreign currency transactions (13,324,168) 2,154,860 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 15,250,413 (29,993,978) Net increase (decrease) in net assets resulting from operations 4,473,834 (20,606,128) Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (2,839,038) (5,804,158) Class B (246,814) (576,836) Class C (97,828) (225,169) Class M (559,347) (975,735) Class R (15,929) (28,158) Class Y (169,449) (371,685) Redemption fees (Note 1) 6,977 59,041 Increase (decrease) from capital share transactions (Note 4) (14,582,371) 26,898,328 Total decrease in net assets (14,029,965) (1,630,500) NET ASSETS Beginning of period 127,198,034 128,828,534 End of period (including undistributed net investment income of $10,823,795 and $12,204,611, respectively) $113,168,069 $127,198,034 * Unaudited The accompanying notes are an integral part of these financial statements. 71 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio of net Net realized of expenses investment Net asset value, and unrealized Total from Net asset Total return Net assets, to average income (loss) beginning Net investment gain (loss) on investment From net Total Redemption value, end of at net asset end of period net assets to average net Portfolio Period ended of period income (loss) a,b investments operations investment income distributions fees period value (%) c (in thousands) (%) b,d assets (%) b turnover (%) Class A April 30, 2009 ** $10.47 .23 .26 .49 (.36) (.36)  e $10.60 4.89 * $80,652 .55 * 2.29 * 119.52 * f October 31, 2008 12.68 .62 (2.16) (1.54) (.68) (.68) .01 10.47 (12.79) 90,998 1.13 4.96 181.55 f October 31, 2007 12.12 .47 .57 1.04 (.48) (.48)  e 12.68 8.76 91,616 1.16 3.82 103.10 f October 31, 2006 12.18 .37 g .22 .59 (.65) (.65)  e 12.12 5.01 87,210 1.17 g 3.04 g 97.83 f October 31, 2005 12.73 .38 (.42) (.04) (.51) (.51)  e 12.18 (.39) 98,198 1.22 2.96 197.70 f October 31, 2004 12.65 .33 .88 1.21 (1.13) (1.13)  e 12.73 9.99 104,736 1.29 2.65 162.13 Class B April 30, 2009 ** $10.44 .19 .25 .44 (.32) (.32)  e $10.56 4.41 * $7,373 .92 * 1.93 * 119.52 * f October 31, 2008 12.64 .53 (2.14) (1.61) (.59) (.59)  e 10.44 (13.40) 9,559 1.88 4.24 181.55 f October 31, 2007 12.08 .37 .57 .94 (.38) (.38)  e 12.64 7.97 10,644 1.91 3.09 103.10 f October 31, 2006 12.13 .28 g .23 .51 (.56) (.56)  e 12.08 4.31 15,238 1.92 g 2.37 g 97.83 f October 31, 2005 12.69 .28 (.42) (.14) (.42) (.42)  e 12.13 (1.23) 23,480 1.97 2.20 197.70 f October 31, 2004 12.61 .24 .87 1.11 (1.03) (1.03)  e 12.69 9.20 29,246 2.04 1.93 162.13 Class C April 30, 2009 ** $10.44 .19 .26 .45 (.32) (.32)  e $10.57 4.49 * $2,974 .92 * 1.94 * 119.52 * f October 31, 2008 12.65 .53 (2.15) (1.62) (.59) (.59)  e 10.44 (13.45) 3,887 1.88 4.21 181.55 f October 31, 2007 12.09 .38 .56 .94 (.38) (.38)  e 12.65 7.96 2,830 1.91 3.07 103.10 f October 31, 2006 12.14 .27 g .24 .51 (.56) (.56)  e 12.09 4.32 2,712 1.92 g 2.28 g 97.83 f October 31, 2005 12.70 .29 (.43) (.14) (.42) (.42)  e 12.14 (1.19) 2,699 1.97 2.22 197.70 f October 31, 2004 12.62 .23 .88 1.11 (1.03) (1.03)  e 12.70 9.16 1,682 2.04 1.90 162.13 Class M April 30, 2009 ** $10.40 .21 .25 .46 (.34) (.34)  e $10.52 4.70 * $17,191 .68 * 2.14 * 119.52 * f October 31, 2008 12.60 .58 (2.13) (1.55) (.65) (.65)  e 10.40 (13.01) 16,798 1.38 4.70 181.55 f October 31, 2007 12.04 .43 .58 1.01 (.45) (.45)  e 12.60 8.54 20,088 1.41 3.58 103.10 f October 31, 2006 12.10 .34 g .22 .56 (.62) (.62)  e 12.04 4.79 21,974 1.42 g 2.81 g 97.83 f October 31, 2005 12.66 .34 (.42) (.08) (.48) (.48)  e 12.10 (.73) 25,065 1.47 2.70 197.70 f October 31, 2004 12.58 .30 .87 1.17 (1.09) (1.09)  e 12.66 9.77 31,245 1.54 2.40 162.13 Class R April 30, 2009 ** $10.46 .22 .25 .47 (.34) (.34)  e $10.59 4.76 * $484 .68 * 2.17 * 119.52 * f October 31, 2008 12.67 .59 (2.15) (1.56) (.65) (.65)  e 10.46 (13.01) 527 1.38 4.69 181.55 f October 31, 2007 12.12 .44 .56 1.00 (.45) (.45)  e 12.67 8.42 422 1.41 3.52 103.10 f October 31, 2006 12.17 .32 g .25 .57 (.62) (.62)  e 12.12 4.86 127 1.42 g 2.67 g 97.83 f October 31, 2005 12.74 .36 (.44) (.08) (.49) (.49)  e 12.17 (.74) 70 1.47 2.72 197.70 f October 31, 2004  12.81 .27 .73 1.00 (1.07) (1.07)  e 12.74 8.21 * 2 1.41 * 2.21 * 162.13 Class Y April 30, 2009 ** $10.48 .24 .25 .49 (.37) (.37)  e $10.60 4.91 * $4,493 .43 * 2.42 * 119.52 * f October 31, 2008 12.70 .66 (2.18) (1.52) (.71) (.71) .01 10.48 (12.61) 5,429 .88 5.24 181.55 f October 31, 2007 12.13 .50 .58 1.08 (.51) (.51)  e 12.70 9.12 3,228 .91 4.06 103.10 f October 31, 2006 12.18 .40 g .23 .63 (.68) (.68)  e 12.13 5.34 2,517 .92 g 3.31 g 97.83 f October 31, 2005  12.31 .03 (.10) (.07) (.06) (.06)  e 12.18 (.61) * 3,529 .07 * .24 * 197.70 f See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 72 73 Financial highlights (Continued) * Not annualized. **Unaudited.  For the period December 1, 2003 (commencement of operations) to October 31, 2004.   For the period October 4, 2005 (commencement of operations) to October 31, 2005. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to April 30, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): 4/30/09 10/31/08 10/31/07 10/31/06 10/31/05 10/31/04 Class A 0.21% 0.33% 0.34% 0.31% 0.14% 0.09% Class B 0.21 0.33 0.34 0.31 0.14 0.09 Class C 0.21 0.33 0.34 0.31 0.14 0.09 Class M 0.21 0.33 0.34 0.31 0.14 0.09 Class R 0.21 0.33 0.34 0.31 0.14 0.09 Class Y 0.21 0.33 0.34 0.31 0.02 N/A c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset arrangements (Note 2). e Amount represents less than $0.01 per share. f Portfolio turnover excludes dollar roll transactions. g Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to less than $0.01 per share and 0.01% of average net assets for the period ended October 31, 2006. The accompanying notes are an integral part of these financial statements. 74 Notes to financial statements 4/30/09 (Unaudited) Note 1: Significant accounting policies Putnam Global Income Trust (the fund), a Massachusetts business trust, is registered under the Investment Company Act of 1940, as amended, as a non-diversified, open-end management investment company. The investment objective of the fund is to seek high current income by investing in a portfolio primarily consisting of investment-grade debt securities of sovereign and private issuers worldwide, including supranational issuers, that have intermediate- to long-term maturities. The funds secondary objectives are preservation of capital and long-term total return, but only to the extent that these are consistent with the objective of seeking high current income. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are 75 reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. C) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. E) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased 76 options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. F) Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. G) Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. H) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. I) Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. 77 In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. J) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian; collateral pledged by the fund is segregated by the funds custodian and identified in The funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. K) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. L) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. 78 M) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. N) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of FASB Interpretation No. 48, Accounting for Uncertainties in Income Taxes (FIN 48). FIN 48 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service and state departments of revenue. At October 31, 2008, the fund had a capital loss carryover of $10,676,677 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration dates are: Loss Carryover Expiration $1,114,179 October 31, 2009 3,236,861 October 31, 2010 249,360 October 31, 2014 1,885,328 October 31, 2015 4,190,949 October 31, 2016 The aggregate identified cost on a tax basis is $186,325,302, resulting in gross unrealized appreciation and depreciation of $9,205,020 and $18,176,421, respectively, or net unrealized depreciation of $8,971,401. O) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.70% of the first $500 million of average net assets, 0.60% of the next $500 million, 0.55% of the next $500 million, 0.50% of the next $5 billion, 0.475% of the next $5 billion, 0.455% of the next $5 billion, 0.44% of the next $5 billion and 0.43% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through October 31, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of all front-end load funds viewed by Lipper Inc. as having the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. Putnam Management has further agreed to waive fees and reimburse expenses of the fund for the period from July 1, 2008 through June 30, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of a custom group of competitive funds selected by Lipper Inc. based on the size of the fund. The expense reimbursement is based on a comparison of the funds total expenses with the average operating expenses of the funds in this Lipper custom peer group for their respective 2007 fiscal years, excluding 12b-1 fees and after adjustment for certain expense offset and brokerage/service arrangements that reduced expenses of the fund. 79 For the period ended April 30, 2009, the funds expenses were limited to the lower of the limits specified above and accordingly, Putnam Management waived $238,235 of its management fee from the fund. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. On September 26, 2008, the fund entered into Agreements with other registered investment companies (each a Purchaser) managed by Putnam Management. Under the Agreements, the fund sold to the Purchasers the funds right to receive, in the aggregate, $290,270 in net payments from Lehman Brothers Special Financing, Inc. in connection with certain terminated derivatives transactions (the Receivable), in each case in exchange for an initial payment plus (or minus) additional amounts based on the applicable Purchasers ultimate realized gain (or loss) on the Receivable. The Receivable will be offset against the funds net receivable from Lehman Brothers Special Financing, Inc. which is included in the Statement of assets and liabilities within Receivable for investments sold. The Agreements, which are included in the Statement of assets and liabilities, are valued at fair value following procedures approved by the Trustees. All remaining payments under the agreement will be recorded as realized gain or loss. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets were provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Prior to December 31, 2008, these services were provided by Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management. Putnam Investor Services, Inc. and Putnam Investor Services received fees for investor servicing, subject to certain limitations, based on the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. The amounts incurred for investor servicing agent functions provided by affiliates of Putnam Management during the six months ended April, 30, 2009 are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the six months ended April 30, 2009, the funds expenses were reduced by $1,591 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $319, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The 80 Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the six months ended April 30, 2009, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $2,361 and $2,794 from the sale of class A and class M shares, respectively, and received $3,133 and $320 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of class A and class M shares, respectively. For the six months ended April 30, 2009, Putnam Retail Management Limited Partnership, acting as underwriter, received $8 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the six months ended April 30, 2009, cost of purchases and proceeds from sales of investment securities other than U.S. government securities and short-term investments aggregated $132,886,512 and $148,930,723, respectively. There were no purchases or sales of U.S. government securities. Written option transactions during the six months ended April 30, 2009 are summarized as follows: Contract Premiums Amounts Received Written options outstanding at beginning USD 13,871,000 $491,706 of period EUR  $  Options USD 29,932,000 1,346,941 opened EUR 2,170,000 102,424 Options USD   exercised EUR   Options USD (5,962,000) (178,115) expired EUR   Options USD   closed EUR (2,170,000) (102,424) Written options outstanding at end USD 37,841,000 $1,660,532 of period EUR  $  Note 4: Capital shares At April 30, 2009, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/09 Year ended 10/31/08 Class A Shares Amount Shares Amount Shares sold 561,686 $5,639,241 4,376,689 $55,684,614 Shares issued in connection with 245,189 2,462,437 409,026 5,059,650 reinvestment of distributions 806,875 8,101,678 4,785,715 60,744,264 Shares repurchased (1,883,935) (18,810,837) (3,320,921) (40,847,725) Net increase (decrease) (1,077,060) $(10,709,159) 1,464,794 $19,896,539 Six months ended 4/30/09 Year ended 10/31/08 Class B Shares Amount Shares Amount Shares sold 52,842 $534,276 730,943 $9,290,110 Shares issued in connection with 20,602 206,064 39,503 488,018 reinvestment of distributions 73,444 740,340 770,446 9,778,128 Shares repurchased (290,909) (2,929,095) (696,747) (8,626,622) Net increase (decrease) (217,465) $(2,188,755) 73,699 $1,151,506 81 Six months ended 4/30/09 Year ended 10/31/08 Class C Shares Amount Shares Amount Shares sold 27,806 $281,138 327,120 $4,179,325 Shares issued in connection with 8,235 82,474 14,376 177,230 reinvestment of distributions 36,041 363,612 341,496 4,356,555 Shares repurchased (126,775) (1,257,110) (193,046) (2,302,711) Net increase (decrease) (90,734) $(893,498) 148,450 $2,053,844 Six months ended 4/30/09 Year ended 10/31/08 Class M Shares Amount Shares Amount Shares sold 123,913 $1,234,726 332,773 $4,053,852 Shares issued in connection with 4,508 44,862 10,026 123,581 reinvestment of distributions 128,421 1,279,588 342,799 4,177,433 Shares repurchased (109,340) (1,100,524) (322,283) (4,023,388) Net increase 19,081 $179,064 20,516 $154,045 Six months ended 4/30/09 Year ended 10/31/08 Class R Shares Amount Shares Amount Shares sold 10,651 $ 107,479 25,931 $325,120 Shares issued in connection with 1,562 15,670 2,277 28,080 reinvestment of distributions 12,213 123,149 28,208 353,200 Shares repurchased (16,922) (171,493) (11,110) (141,211) Net increase (decrease) (4,709) $(48,344) 17,098 $211,989 Six months ended 4/30/09 Year ended 10/31/08 Class Y Shares Amount Shares Amount Shares sold 37,837 $380,982 452,247 $5,756,139 Shares issued in connection with 16,880 169,438 30,007 371,544 reinvestment of distributions 54,717 550,420 482,254 6,127,683 Shares repurchased (149,000) (1,472,099) (218,352) (2,697,278) Net increase (decrease) (94,283) $(921,679) 263,902 $3,430,405 Note 5: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $803 for the period ended April 30, 2009. During the period ended April 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $6,048,535 and $2,274,547, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an 82 intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: New accounting pronouncements In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161)  an amendment of FASB Statement No. 133, was issued and is effective for fiscal years and interim periods beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. In April 2009, FASB issued a new FASB Staff Position FSP FAS 157-4 which amends FASB Statement No. 157, Fair Value Measurements , and is effective for interim and annual periods ending after June 15, 2009. FSP FAS 157-4 provides additional guidance when the volume and level of activity for the asset or liability measured at fair value has significantly decreased. Additionally, FSP FAS 157-4 expands disclosure by reporting entities with respect to categories of assets and liabilities carried at fair value. Putnam Management believes applying the provisions of FSP FAS 157-4 will not have a material impact on the funds financial statements. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the funds have unsettled or open transactions will default. 83 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our Web site. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our Web site contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 84 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 mutual funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager George Putnam, III James P. Pappas Putnam Investment Robert L. Reynolds Vice President Management, LLC W. Thomas Stephens One Post Office Square Richard B. Worley Francis J. McNamara, III Boston, MA 02109 Vice President and Officers Chief Legal Officer Investment Sub-Manager Charles E. Haldeman, Jr. Putnam Investments Limited President Robert R. Leveille 5759 St Jamess Street Vice President and Chief London, England SW1A 1LD Charles E. Porter Compliance Officer Executive Vice President, Marketing Services Principal Executive Officer, Mark C. Trenchard Putnam Retail Management Associate Treasurer and Vice President and BSA One Post Office Square Compliance Liaison Compliance Officer Boston, MA 02109 Jonathan S. Horwitz Judith Cohen Custodian Senior Vice President Vice President, Clerk and State Street Bank and Treasurer Assistant Treasurer and Trust Company Steven D. Krichmar Wanda M. McManus Legal Counsel Vice President and Principal Vice President, Senior Associate Ropes & Gray LLP Financial Officer Treasurer and Assistant Clerk Trustees Janet C. Smith Nancy E. Florek John A. Hill, Chairman Vice President, Principal Vice President, Assistant Clerk, Jameson A. Baxter, Accounting Officer and Assistant Treasurer and Vice Chairman Assistant Treasurer Proxy Manager Ravi Akhoury Charles B. Curtis Susan G. Malloy Robert J. Darretta Vice President and Myra R. Drucker Assistant Treasurer Charles E. Haldeman, Jr. Paul L. Joskow Beth S. Mazor Elizabeth T. Kennan Vice President Kenneth R. Leibler Robert E. Patterson This report is for the information of shareholders of Putnam Global Income Trust. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Income Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 26, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: June 26, 2009 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 26, 2009
